

EXHIBIT 10.27








THIRD AMENDED AND RESTATED CREDIT AGREEMENT








ALTALINK, L.P.


as Borrower,


- and-


ALTALINK MANAGEMENT LTD.


as General Partner


- and-


THE BANK OF NOVA SCOTIA


as Administrative Agent of the Lenders, Co-Lead Arranger and Co-Bookrunner


- and-


ROYAL BANK OF CANADA


as Syndication Agent, Co-Lead Arranger and Co-Bookrunner


- and-


THE BANK OF MONTREAL AND NATIONAL BANK OF CANADA


as Co-Documentation Agents


- and-


THE BANK OF NOVA SCOTIA, ROYAL BANK OF CANADA, THE BANK OF
MONTREAL, NATIONAL BANK OF CANADA, THE TORONTO-DOMINION BANK
AND ALBERTA TREASURY BRANCHES, AND ALL OTHER LENDERS WHICH
FROM TIME TO TIME BECOME PARTIES HEREUNDER,


as Lenders









LEGAL_1 :28825770.9



--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
        Page
 
ARTICLE 1
 
 
 
INTERPRETATION
3


 
1.1


Definitions
3


 
1.2


References
11


 
1.3


Headings
11


 
1.4


Included Words
11


 
1.5


Intentionally Deleted
11


 
1.6


Time
11


 
1.7


Governing Law/Attornment
11


 
1.8


Currency
11


 
1.9


Certificates and Opinions
11


 
1.10


Accounting Terms
12


 
1.11


Schedules
12


 
 
 
 
ARTICLE 2
 
 
 
AMOUNT AND TERMS OF THE COMMERCIAL PAPER BACK-UP
FACILITY
12


 
2.1


Credit Facility
12


 
2.2


Cancellation
13


 
2.3


Particulars of Borrowings
13


 
2.4


Borrowing of Notice
13


 
2.5


Books of Account
14


 
2.6


Further Provisions Account/Evidence of Borrowings
14


 
2.7


Bankers' Acceptances
15


 
2.8


Safekeeping of Drafts
18


 
2.9


Certification of Third Parties
18


 
2.10


BA Equivalent Loans and Discount Notes
18


 
 
 
 
ARTICLE 3
 
 
 
INTEREST
19


 
3.1


Interest on Prime Rate Loans
19


 
3.2


Interest on Overdue Amounts
19


 
3.3


Other Interest
19


 
3.4


Interest Act (Canada)
19


 
3.5


Deemed Reinvestment Principle
20


 
3.6


Maximum Return
20


 
3.7


Inability to Determine Rates
20


 
 
 
 
ARTICLE 4
 
 
 
FEES
21




LEGAL_1 :28825770.9
-i-



--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
4.1


Acceptance Fees
21


 
4.2


Standby Fee
21


 
4.3


Basis of Calculation Fees
21


 
 
 
 
ARTICLE 5
 
 
 
PAYMENT
21


 
5.1


Voluntary Repayment of Outstanding Accommodations
21


 
5.2


Repayment on Maturity Date Extensions
22


 
5.3


Excess Accommodations
23


 
5.4


Illegality
23


 
 
 
 
ARTICLE 6
 
 
 
PAYMENTS AND INDEMNITIES
23


 
6.1


Payments and Non-Business Days
24


 
6.2


Method and Place of Payment
24


 
6.3


Net Payments
24


 
6.4


Administrative Agent May Debit Account
24


 
6.5


Currency of Payment
24


 
6.6


Increased Costs
25


 
6.7


General Indemnity
25


 
6.8


Outstanding Bankers' Acceptances or Discount Notes
26


 
6.9


Replacement of Lender
26


 
 
 
 
ARTICLE 7
 
 
 
SECURITY
27


 
7.1


Security
27


 
 
 
 
ARTICLE 8
 
 
 
REPRESENTATIONS AND WARRANTIES
28


 
8.1


Representations and Warranties
28


 
8.2


Survival of Representations and Warranties
29


 
 
 
 
ARTICLE 9
 
 
 
COVENANTS
30


 
9.1


Trust Indenture
30


 
9.2


Covenants
30


 
9.3


Maintenance of Total Capitalization
32


 
 
 
 
ARTICLE 10
 
 
 
CONDITIONS PRECEDENT TO BORROWINGS
32


 
10.1


Conditions Precedent to Initial Borrowing
32


 
10.2


Conditions Precedent to Subsequent Borrowings
33




LEGAL_1 :28825770.9
-ii-



--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
10.3


Waiver
34


 
 
 
 
ARTICLE 11
 
 
 
EVENTS OF DEFAULT
34


 
11.1


Events of Default
34


 
11.2


Remedies
35


 
11.3


Remedies Cumulative
35


 
11.4


Appropriation of Moneys Recieved
35


 
11.5


Non-Merger
36


 
11.6


Waiver
36


 
11.7


Set-off
36


 
 
 
 
ARTICLE 12
 
 
 
THE ADMINISTRATIVE AGENT AND THE LENDERS
37


 
12.1


Authorization of Administrative Agent and Relationship
37


 
12.2


Disclaimer of Administrative Agent
37


 
12.3


Failure of Lender to Fund
37


 
12.4


Replacement of Lenders
38


 
12.5


Payments by the Borrower
39


 
12.6


Payments by Administrative Agent
40


 
12.7


Direct Payments
41


 
12.8


Administration of the Credit Facility
41


 
12.9


Rights of Administrative Agent
44


 
12.10


Acknowledgments, Representations and Covenants of Lenders
44


 
12.11


Collective Action of the Lenders
45


 
12.12


Successor Administrative Agent
45


 
12.13


Provisions Operative Between Lenders and Administrative Agent Only
46


 
12.14


Assignments and Participation - Approvals
46


 
12.15


Assignments
46


 
12.16


Participation
47


 
 
 
 
ARTICLE 13
 
 
 
MISCELLANEOUS
48


 
13.1


Expenses
48


 
13.2


Further Assurances
48


 
13.3


Notices
48


 
13.4


Survival
50


 
13.5


Benefit of Agreement
50


 
13.6


Severability
51


 
13.7


Entire Agreement
51


 
13.8


Credit Documents
51


 
13.9


Counterparts
51




LEGAL_1 :28825770.9
-iii-



--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
13.10


Amendments/Approvals and Consents/Waivers
51


 
13.11


Acknowledgement
51


 
 
 
 
SCHEDULE 1 BORROWER'S CERTIFICATE OF COMPLIANCE
 
 
1


 
 
 
 
 
 
SCHEDULE 2(A) BORROWING NOTICE
 
 
1


 
 
 
 
 
 
SCHEDULE 2(B) NOTICE OF ROLL OVER
 
 
1


 
 
 
 
 
 
SCHEDULE 2(C) CONVERSION OPTION NOTICE
 
 
1


 
 
 
 
 
 
SCHEDULE 3 NOTICE OF EXTENSION
 
 
1


 
 
 
 
 
 
SCHEDULE 4 ASSIGNMENT AGREEMENT
 
 
1


 
 
 
 
 
 
SCHEDULE 5 LENDERS
 
 
1


 
 




LEGAL_1 :28825770.9
-iv-



--------------------------------------------------------------------------------



THIS CREDIT AGREEMENT is made as of December 15, 2005, as amended and restated
December 18, 2009, as further amended and restated December 17, 2010, and as
further amended and restated by this Agreement made as of December 19, 2013


AMONG:


ALTALINK MANAGEMENT LTD., as general partner of
ALTALINK, L.P.,


as Borrower,


- and-


ALTALINKMANAGEMENT LTD.,


as General Partner,


- and -


THE BANK OF NOVA SCOTIA


as Administrative Agent of the Lenders, Co-Lead Arranger and Co-Bookrunner


- and-


ROYAL BANK OF CANADA


as Syndication Agent, Co-Lead Arranger and Co-Bookrunner


- and-


THE BANK OF MONTREAL AND NATIONAL BANK OF CANADA


as Co-Documentation Agents


- and -


THE BANK OF NOVA SCOTIA, ROYAL BANK OF CANADA, THE BANK OF MONTREAL, NATIONAL
BANK OF CANADA, THE TORONTO-DOMINION BANK AND ALBERTA TREASURY BRANCHES, AND ALL
OTHER LENDERS WHICH FROM TIMETO TIMEBECOME PARTIES HEREUNDER,


as Lenders


WHEREAS the Borrower requested that the Lenders make funding available to the
Borrower from time to time for the purpose of supporting the Borrower's
Commercial Paper Program pursuant to a credit agreement dated as of December 15,
2005, as amended by credit agreement amending agreements dated October 25, 2006,
November 22, 2007, December 1, 2008, December 9, 2009 and by solicitors' email
dated December 15, 2009 (collectively as amended, the "Original
CreditAgreement");AND



LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-2-

WHEREAS the Original Credit Agreement was amended and restated by the Parties as
of December 18, 2009 to reflect the agreement of the Parties to increase the
principal amount of the Credit Facility from $200,000,000 to $400,000,000 and to
make additional amendments to the Original Credit Agreement and to amend and
restate the Original Credit Agreement, as set out therein (the "First Amended
and Restated Credit Agreement");


AND WHEREAS the First Amended and Restated Credit Agreement was amended and
restated by the Parties as of December 17, 2010, as amended by credit agreement
amending agreements dated September 1, 2011, June 29, 2012 and December 28, 2012
to reflect the agreement of the Parties to increase the principal amount of the
Credit Facility from Cdn.$550,000,000 to Cdn.$1,425,000,000 and to make
additional amendments to the First Amended and Restated Credit Agreement and to
amend and restate the First Amended and Restated Credit Agreement, as set out
therein (the "Second Amended and Restated Credit Agreement");


AND WHEREAS the Borrower has requested, and the Lenders have agreed, to extend
the Maturity Date, to reduce the principal amount of the Credit Facility from
Cdn.$1,425,000,000 to Cdn.$1,225,000,000 and to make additional amendments to
the Second Amended and Restated Credit Agreement and to amend and restate the
Second Amended and Restated Credit Agreement, as herein contained;


AND WHEREAS BNS has agreed to act as sole Administrative Agent, Co-Lead Arranger
and Co-Bookrunner, RBC has agreed to act as sole Syndication Agent, Co-Lead
Arranger and Co• Bookrunner, and BMO and NBC have agreed to act as
Co-Documentation Agents;


NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements contained in this Agreement, the Borrower, the General
Partner, the Administrative Agent, Co-Lead Arrangers, Co-Bookrunners,
Co-Documentation Agents, Syndication Agent and Lenders covenant and agree as
follows:

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-3-

ARTICLE l
INTERPRETATION


1.1 Definitions


In this Agreement, unless the context otherwise requires, all capitalized terms
shall have the meaning ascribed thereto in the Trust Indenture provided that the
following terms shall have the following meanings (whether or not defined in the
Trust Indenture):


"Accommodations" means the Loans, Bankers' Acceptances and Discount Notes under
this Credit Facility and shall refer to any one or more of such types where the
context requires.


"Administrative Agent" means BNS, or any Successor Administrative Agent
appointed under Section 12.12.


"Advance" means an advance by the Lenders or any of them of any Accommodation,
and shall include deemed Advances and conversions, renewals and rollovers of
existing Advances, and any reference relating to the amount of Advances shall
mean the Canadian Dollar Amount of all outstanding Accommodation.


"Advanced Share" means the percentage of the total amount of Advances to the
Borrower that has been made by a particular Lender at any time.


"Administrative Agent's Account" means the account at the Branch into which
Lenders' Advances shall be deposited for payment to the Borrower.


"Administrative Agent's Office" means the branch of the Administrative Agent
located at Global Wholesale Services, 720 King Street West, 2nd Floor, Toronto,
Ontario M5V 2T3, or such other office that the Administrative Agent may from
time to time designate by notice to the Borrower and the Lenders.


"Agreement" means this Third Amended and Restated Credit Agreement and the
Schedules hereto, as amended, supplemented or restated from time to time.


"Applicable Laws" means (a) any domestic or foreign statute, law (including
common and civil law), treaty, code, ordinance, rule, regulation, restriction or
by-law (zoning or otherwise); (b) any judgment, order, writ, injunction,
decision, ruling, decree or award; (c) any regulatory policy, practice,
guideline or directive; or ( d) any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any governmental authority, binding on or affecting the person referred to in
the context in which the term is used or binding on or affecting the property of
such person, in each case whether or not having the force of law.


"Applicable Margin" means the applicable fee or margin amount set out in the
following grid for the rating which corresponds to the rating received from
Standard & Poor's, Moody's or DBRS (collectively, the "Rating Agencies") and
which is determined below:









LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-4-

Rating
Standard & Poor's,
Moody's and DBRS
B/A
Margin
Prime
Margin
Standby
Fee
Term-Out
Fee
>A-/A3/A (low)
80 bps
0 bps
16.0 bps
25 bps
A-/A3/A (low)
100 bps
0 bps
20.0 bps
25 bps
BBB+/Baal/BBB (high)
120 bps
20 bps
24.0 bps
25 bps
<BBB+/Baal/BBB (high)
145 bps
45 bps
29.0 bps
25 bps



The ratings set forth in the foregoing table are the ratings assigned by each of
the Rating Agencies to the Borrower until such time as ratings are assigned to
the Outstanding Senior Bonds after which time the ratings set forth on the
foregoing table shall refer to the ratings assigned by each of the Rating
Agencies to the Outstanding Senior Bonds. For purposes of this Agreement, if at
any time the ratings assigned by the Rating


Agencies fall within different rating categories in accordance with the above
table, the applicable rating category for purposes of calculating the Applicable
Margin shall be determined as follows:


(a)
if only two Rating Agencies publish ratings of the Borrower and/or the
Outstanding Senior Bonds, as applicable, the rating category containing the
highest assigned rating shall govern, unless the difference in the ratings
published by such two Rating Agencies is: (i) two rating levels, in which case
the applicable rating shall be deemed to be the average between such two
ratings; and (ii) more than two rating levels, in which case the applicable
rating shall be deemed to be the rating one level higher than the lowest of such
ratings;



(b)
if all three Rating Agencies publish ratings of the Borrower and/or the
Outstanding Senior Bonds, as applicable, and two (2) of the Rating Agencies
publish a similar rating category, such similar rating category shall govern;
and



(c)
if all three Rating Agencies publish ratings of the Borrower and/or the
Outstanding Senior Bonds, as applicable, which are different, the middle rating
category of the three ratings shall govern.



Any increase or decrease in the applicable Bankers' Acceptance Fee resulting
from a change in the rating assigned by one or more Rating Agencies shall be
calculated with reference to the new Applicable Margin and fee effective on and
after the date on which such rating change is published, notwithstanding that
any affected Bankers' Acceptance or Discount Note may have been made or issued
prior to such date. In the case of outstanding Bankers' Acceptance or Discount
Note, an appropriate adjustment shall be made to the fees already collected in
respect thereof and the difference shall be paid by, or refunded to, the
Borrower, as the case may be, within five (5) Business Days after notice by the
Administrative Agent to the Borrower of the amount of the adjustment.


The Applicable Margins for each of the above-mentioned rating categories shall
increase by 25 bps after the expiry of the Revolving Period until all of the
Borrowings have been repaid in full (the "Term-out Fee").


"Auditor"means the independent national firm of Canadian chartered accountants
appointed from time to time as the auditor of the Borrower.


"BA Discount Proceeds" means, in respect of any Bankers' Acceptance or Discount
Note, an amount calculated on the applicable Borrowing Date which is (rounded to
the nearest full cent, with

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-5-

one-half of one cent being rounded up) equal to the face amount of such Bankers'
Acceptance or Discount Note multiplied by the price, where the price is
calculated by dividing one by the sum of one plus the product of (i) the BA
Discount Rate applicable thereto expressed as a decimal fraction multiplied by
(ii) a fraction, the numerator of which is the term of such Bankers' Acceptance
or Discount Note, as the case may be, and the denominator of which is three
hundred and sixty-five (365), which calculated price will be rounded to the
nearest multiple of 0.001%.


"BA Discount Rate"means, in respect of a Draft to be accepted by a Lender,


(a)
by a Schedule 1 Bank, CDOR; or



(b)
in respect of a Draft to be accepted and purchased by a Schedule 2 Bank or a BA
Equivalent Loan to be made by a Non- Acceptance Bank, the lesser of:



(i)
CDOR plus 0.10%; and



(ii)
the respective discount rate quoted from time to time by such Schedule 1 Bank,
Schedule 2 Bank or Non-Acceptance Lender as its discount rate for purchasing its
bills of exchange or making BA Equivalent Loans, respectively, in an amount
substantially equal to the reference amount (as defined below) at approximately
10:00 a.m. (Toronto, Ontario time) on the day of a proposed Advance by way of a
Bankers' Acceptance;



For the purposes of this definition, "reference amount" with respect to any
Lender and any term of a Bankers' Acceptance or a BA Equivalent Loan, means the
amount of that Lender's portion of the Loan being requested by the Borrower by
way of a Bankers' Acceptance or a BA Equivalent Loan for that term.


"BA Equivalent Loan" means a Loan made by a Non-Acceptance Lender evidenced by a
Discount Note.


"Bankers' Acceptance" means a Draft drawn by the Borrower denominated in
Canadian Dollars, for a term of one, two, three or six months or such other term
as is readily acceptable, which term shall mature on a Business Day and on or
before the applicable Maturity Date for an amount of Two Hundred and Fifty
Thousand Canadian Dollars (Cdn.$250,000) or any whole multiple of Two Hundred
and Fifty Thousand Canadian Dollars (Cdn.$250,000), the minimum aggregate amount
of which included in any Borrowing shall be Two Hundred and Fifty Thousand
Canadian Dollars (Cdn.$250,000), and accepted by a Lender pursuant to this
Agreement.


"Bankers' Acceptance Fee" means the fee payable on the face amount of each
Banlcers' Acceptance or issuance of a Discount Note, as the case may be,
calculated and payable in the manner provided for in Section 4.1.


"BMO" means The Bank of Montreal, its successors and permitted assigns.


"BNS" means The Bank of Nova Scotia, its successors and permitted assigns.


"Bond Delivery Agreement" means the bond delivery agreement dated as of the date
hereof among the parties hereto as the same may be amended or supplemented from
time to time.



LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-6-

"Borrower" means AltaLink, L.P., a limited partnership created and existing
under the Partnership Act (Alberta) and its permitted successors and permitted
assigns.


"Borrower's Account" means an account for the Borrower designated by the
Borrower and maintained for the Borrower at the Branch of Account, pursuant to
an account operating agreement between the Borrower and BNS.


"Borrower's Certificate of Compliance" means a certificate of the Borrower in
the form of Schedule 1 and signed on behalf of the Borrower by any one of the
President, Chief Executive Officer, the Chief Financial Officer, an Executive
Vice President, a Vice President, the Secretary, the Treasurer or Vice President
and Controller of the Borrower or any other senior officer of the General
Partner so designated by a certificate signed by the Chairman or President of
the General Partner and filed with the Administrative Agent for so long as such
designation shall be in effect.


"Borrowing" means the aggregate Accommodation to be obtained by the Borrower
from one or more of the Lenders on any Borrowing Date.


"Borrowing Date" means the Business Day specified in a Borrowing Notice on which
a
Lender is or Lenders are requested to provide Accommodation.


"Borrowing Notice" has the meaning set out in Section 2.4.


"Branch"means the Global Wholesale Services, 720 King Street West, 2nd Floor,
Toronto, Ontario M5V 2T3, or such other branch of the Administrative Agent in
the City of Calgary as the Administrative Agent may from time to time designate
in writing to the Borrower and the Lenders.


"Branch of Account" means the Calgary Commercial Banking Centre of the BNS
situated at 240-8thAvenue S.W., Calgary, Alberta, or such other branch of the
BNS in the City of Calgary as BNS may from time to time designate in writing to
the Borrower.


"Business Day" means any day (excluding Saturday, Sunday and any day which shall
be a legal holiday in Calgary, Alberta and Toronto, Ontario) on which the
Administrative Agent is open at the Branch for the conduct of regular banking
business.


"Canadian Dollar" or "Cdn.$" means lawful money of Canada.


"Canadian Dollar Amount" means, at any time, in relation to any outstanding
Accommodation:


(a)
in relation to a Loan denominated in Canadian Dollars, the principal amount
thereof; and



(b)     in relation to a Bankers' Acceptance or Discount Note, the face amount
thereof.


"CDOR" means, on any day and in relation to a Loan, the arithmetical average of
the percentage discount rates (expressed to 5 decimal places) for Canadian
dollar bankers' acceptances in comparable amounts having an identical issue and
maturity date which is quoted on the "Reuters' Screen CDOR Page" (as defined in
the International Swaps and Derivatives Association, Inc. definitions, as
modified and amended from time to time) for acceptances of Schedule I banks
under the Bank Act (Canada) (or if such screen shall not be available any
successor or similar service selected by the Agent) as at approximately 10:00
a.m. (Toronto, Ontario time) on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the
Administrative Agent in good faith after 10:00 a.m.

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-7-

(Toronto, Ontario time) or as soon thereafter as practicable to reflect any
error in a posted rate of interest or in the posted average annual rate of
interest). If neither such screen nor any successor or similar service is
available, then "CDOR" shall mean, with respect to each Bankers' Acceptance
which is required to be accepted and purchased by a Lender hereunder on any
Business Day, the percentage discount rate (expressed to 5 decimal places)
determined by the Administrative Agent to be the average of the quoted discount
rates at which Canadian dollar bankers' acceptances in comparable amounts having
an identical issue and maturity date are being bid for discount by a Schedule I
Bank at approximately 10:00 a.m. (Toronto, Ontario time) or soon thereafter as
practical on the day of the acceptance and purchase of the Bankers' Acceptances
hereunder. If any Lender does not furnish a timely quotation, the Administrative
Agent shall determine the relevant BA Discount Rate on the basis of the
quotation or quotations furnished by the remaining Lenders. Each determination
of CDOR shall be conclusive and binding, absent manifest error, and be computed
using any reasonable averaging and attribution method.


"Claim" shall have the meaning set out in Section 6.7.


"Co-Documentation Agents" means BMO and NBC, and their successors and permitted
assigns.


"Co-Lead Arrangers and Co-Bookrunners" means BNS and RBC, and their successors
and permitted assigns.


"Commercial Paper Program"means the commercial paper program established by the
Borrower as contemplated by the "Information Memorandum Short-Term Promissory
Notes" and Note Issuance and Payment Agreement between the Borrower and BNS each
dated December 15, 2005, as amended, restated or supplemented from time to time.


"Commitment" means in respect of each Lender from time to time, the covenant to
make Advances to the Borrower of the Lender's Proportionate Share of the
Committed Amount and, where the context requires, the maximum amount of Advances
which such Lender has covenanted to make, as recorded on the Register maintained
by the Administrative Agent referred to in Subsection 12.15(c).


"Committed Amount" means the aggregate maximum authorized amount of
Accommodation under the Credit Facility from time to time.


"Contributing Lender"shall have the meaning set out in Subsection 12.3(b).


"Credit Documents" means the Pledged Bond, Trust Indenture, forms of Drafts, or
agreements relating to Bankers' Acceptances.or Discount Notes required by any
Lender and, when executed and delivered by the Borrower.


"Credit Facility" means the credit facility established by the Lenders in favour
of the Borrower pursuant to Section 2.1.


"Defaulting Lender"shall have the meaning set out in Subsection 12.3(b).


"Demand Date" means any date that repayment of Accommodation or any other amount
outstanding under this Agreement is demanded under Article 11.



LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-8-

"Discount Note" or "Discount Notes" means a non-interest bearing promissory note
denominated in Canadian Dollars issued by the Borrower to a Non-Acceptance
Lender to evidence a BA Equivalent Loan.


"Draft"means at any time a blank bill of exchange, within the meaning of the
Bills of Exchange Act (Canada), drawn by the Borrower on a Lender and bearing
such distinguishing letters and numbers as such Lender may require, but which at
such time has not been completed or accepted by such Lender.


"Effective Date" means December 19, 2013 or such later date as may be agreed
upon by the parties.


"Environmental Adverse Effect" means one or more of the following in connection
with an Environmental Matter:


(a)
impairment or adverse alteration of the quality of the Natural Environment for
any use that can be made of it by humans, or by any animal, fish or plant that
is useful to humans;



(b)    injury or damage to property or to plant or animal life;


(c)    harm or material discomfort to any Person;


(d)    an adverse effect on the health of any Person;


(e)    impairment of the safety of any Person;


(f)    rendering any property or plant or animal life unfit for human use;


(g)    loss of enjoyment of normal use of property; and


(h)    interference with the normal conduct of business.


"Environmental Liability" means any liability of the Borrower under any
Environmental Laws or any other applicable law for any adverse impact on the
environment, health or safety, including the Release of a Hazardous Substance,
and any liability for the costs of any clean-up, preventative or other remedial
action including costs relating to studies undertaken or arising out of security
fencing, alternative water supplies, temporary evacuation and housing and other
emergency assistance undertaken by any Governmental Authority to prevent or
minimize any actual or threatened Release by the Borrower of any Hazardous
Substance.


"Environmental Matter" means any past, present or future activity, event or
circumstance in respect of the environment, health or safety including the
Release of any Hazardous Substance including any substance which is hazardous to
Persons, animals, plants, or which has a detrimental effect on the soil, air or
water, or the generation, treatment, storage, use, manufacture, holding,
collection, processing, treatment, presence, transportation or disposal of any
Hazardous Substances.


"Environmental Proceeding" means any judgment, action, proceeding or
investigation pending before any court or Governmental Authority, including any
environmental Governmental Authority, with respect to or threatened against or
affecting the Borrower or relating to the assets or liabilities of the Borrower
or any of their respective operations, in connection with any Environmental
Laws, Environmental Matter or Environmental Liability.

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-9-



"Event of Default" shall have the meaning specified in Section 11.1.


"Fee Letter" means the fee letter entered into between BNS, the Borrower and the
General Partner dated on or about the date hereof.


"GAAP" means generally accepted accounting principles in effect in Canada at the
time any calculation or determination is made or required to be made in
accordance with generally accepted accounting principles, applied in a
consistent manner from period to period, including the accounting
recommendations published in the Handbook of the Canadian Institute of Chartered
Accountants.


"General Partner" means AltaLink Management Ltd.


"Governmental Approvals" means any authorization, order, permit, approval,
grant, licence, consent, right, privilege, certificate or the like which may be
issued or granted by law or by rule, regulation, policy or directive of any
Governmental Authority now or hereafter required in connection with the use,
management, maintenance and operation of the Business by the Borrower.


"IFRS" means International Financial Reporting Standards established by the
International Accounting Standards Board.


"Lenders" means BNS, RBC, BMO, NBC, The Toronto-Dominion Bank and Alberta
Treasury Branches and all other financial institutions from time to time that
have become a Lender in accordance with this Agreement and "Lender"means any one
of them.


"Loan" means the amount of Canadian Dollars advanced by a Lender or Lenders to
the Borrower on any Borrowing Date pursuant to a Borrowing Notice.


"Majority Lenders" means, at any time, Lenders having, in the aggregate,
Proportionate Shares of a minimum of 66.7% of the Committed Amount.


"Market Disruption Event" means:


(a)     the CDOR rate is not available for the relevant interest period; or


(b)
due to one or more events, circumstances or conditions affecting any Lender, the
cost to such Lender of funding in the relevant interbank markets would be in
excess of:



(i)
the Prime Rate, in respect of a Prime Rate Loan; or



(ii)
the CDOR rate, in respect of a Bankers' Acceptance.



"Material Adverse Effect" means an effect which materially adversely affects the
ability of the Borrower to perform its obligations under this Agreement or, the
Credit Documents, or which materially adversely affects the validity or priority
of any Security Interest held by the Administrative Agent, or which results in
an Event of Default and includes an Environmental Adverse Effect which
constitutes or results in any of the foregoing effects.



LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-10-

"Maturity Date" means the first anniversary of the expiry of the Revolving
Period unless the Revolving Period is extended pursuant to Subsection 5.2(b).
For greater certainty, as of the date hereof, the Maturity Date is December 18,
2015.


"NBC" means National Bank of Canada, its successors and permitted assigns.


"Non-Acceptance Lender"means a Lender which does not, as part of the ordinary
course of its business accept Bankers' Acceptances;


"Notice of Extension" shall have the meaning specified in Section 5.2.


"Permitted Joint Arrangements" means one or more arrangements with other parties
related to the development or operating projects for the transmission of
electricity in Canada (including the bidding process thereto) and "Permitted
Joint Arrangement" means any one of the Permitted Joint Arrangements.


"Permitted JA Subsidiary" means a subsidiary of the Borrower formed for the sole
purpose of facilitating the participation by the Borrower in a Permitted Joint
Arrangement and "Permitted JA Subsidiaries"means one or more Permitted JA
Subsidiary.


"Pledged Bond" means the Two Billion Canadian Dollars (Cdn.$2,000,000,000)
Series 15 Bond of the Borrower issued and certified under the Trust Indenture.


"Prime Rate" means the rate per annum publicly declared by the Administrative
Agent from time to time as its prime reference rate of interest for Canadian
Dollar commercial loans made in Canada.


"Prime Rate Loan" means any Loan in Canadian Dollars with respect to which
interest is calculated under this Agreement for the time being on the basis of
the Prime Rate.


"Proportionate Share" means the percentage of the Committed Amount which a
Lender has agreed to advance pursuant to the Credit Facility, as set out in
Schedule 5, which percentage shall be amended and distributed to all parties by
the Administrative Agent from time to time as other Persons become Lenders.


"Revolving Period" means the 364 day period commencing on the Effective Date as
may be extended pursuant to Subsection 5.2(b). For greater certainty, as of the
date hereof, the Revolving Period shall mean the period ending December 18, 2014


"RBC" means Royal Bank of Canada, its successors and permitted assigns.


"Schedule 1 Bank" means a bank listed on Schedule 1 under the Bank Act (Canada).


"Schedule 2 Bank" means a bank listed on Schedule 2 under the Bank Act (Canada).


"Syndication Agent" means RBC, its successors and permitted assigns.


"Trust Indenture"means the amended and restated trust indenture made as of the
28th day of April, 2003 between the Borrower, the General Partner and BNY Trust
Company of Canada, as trustee, as supplemented by supplemental indentures each
dated April 29, 2002, May 10, 2002, October 1, 2002, April 28, 2003, June 5,
2003, December 8, 2003, December 15, 2005 and May 9, 2006, May 21, 2008,
December 18, 2009, August 18, 2010, December 17, 2010, September 1,

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-11-

2011, June 29, 2012, November 15, 2012 and May 22, 2013 as such amended and
restated trust indenture may be amended and supplemented from time to time.


"Undisbursed Credit"means, at any time, the excess, if any, of the limit of the
Credit Facility then in effect over the Canadian Dollar Amount of all
Accommodations then outstanding under the Credit Facility.


1.2    References


The terms "Article", "Section", "Subsection" or "Paragraph"followed by a number
refer to the specified Article, Section, Subsection or Paragraph of this
Agreement unless otherwise expressly stated or the context otherwise requires.


1.3    Headings


The Article or Section or other headings contained in this Agreement are
inserted for convenience only and shall not affect the meaning or construction
of any of the provisions of this Agreement.


1.4    Included Words


Words importing the singular number only shall include the plural and vice versa
where the context requires. The word "include" and derivatives thereof means
"include without limitation".


1.5    Intentionally Deleted


1.6    Time


Unless otherwise expressly stated, any reference herein to a time shall mean
local time in Calgary, Alberta.


1.7    Governing Law/Attornment


This Agreement and the Credit Documents shall be governed by and construed in
accordance with the laws of the Province of Alberta and the laws of Canada
applicable therein.


1.8    Currency


Unless otherwise specified herein, or the context otherwise requires, all
statements of or references to dollar amounts in this Agreement and the Credit
Documents shall mean Canadian Dollars.


1.9    Certificates and Opinions


(a)
Unless otherwise provided in a particular Schedule to this Agreement, each
certificate and each opinion furnished pursuant to any provision of this
Agreement shall specify the Section or Sections under which such certificate or
opinion is furnished, shall include a statement that the Person making such
certificate or giving such opinion has read the provisions of this Agreement
relevant thereto and shall include a statement that, in the opinion of such
Person, such Person has made such examination and investigation as is necessary
to enable such Person to express an informed opinion on the matters set out in
the certificate or opinion.



(b)
Whenever the delivery of a certificate or opinion is a condition precedent to
the taking of any action by the Administrative Agent or a Lender or Lenders
under this Agreement, the


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-12-

truth and accuracy of the facts and opinions stated in such certificate or
opinion shall in each case be conditions precedent to the right of the Borrower
to have such action taken, and each statement of fact contained therein shall be
deemed to be a representation and warranty of the Borrower for the purposes of
this Agreement.


1.10    Accounting Terms


Unless otherwise specified, all accounting terms used herein or in any other
Credit Documents shall be interpreted in accordance with GAAP as now or
hereafter adopted by (a) prior to January 1, 2011, the Canadian Institute of
Chartered Accountants or any successor thereto; and (b) on and after January 1,
2011, IFRS, and all financial data submitted pursuant to this Agreement shall be
prepared in accordance with such principles, consistently applied. In the event
of a change in GAAP or following the adoption of IFRS, the Borrower and the
Administrative Agent (with the approval of the Lenders) shall negotiate in good
faith to revise (if appropriate) the financial ratios and financial covenants
contained in this Agreement, such ratios and covenants to reflect GAAP as then
in effect, in which case all calculations thereafter made for the purpose of
determining compliance with such ratios and covenants shall be made on a basis
consistent with GAAP in existence as at the date of such revisions. If the
Borrower and the Administrative Agent cannot agree upon the required amendments
immediately prior to the date of implementation of any accounting policy change,
then all calculations of financial covenant, financial covenant thresholds or
terms used in this Agreement or any other Credit Document shall be prepared and
delivered on the basis of accounting policies of the Borrower as at the date
hereof without reflecting such accounting policy change.


1.11    Schedules


The following are the Schedules attached to and forming part of this Agreement:


Schedule 1 -        Borrower's Certificate of Compliance
Schedule 2(A) -        Borrowing Notice
Schedule 2(B) -        Notice of Roll Over


Schedule 2(C) -        Conversion Option Notice


Schedule 3 -        Notice of Extension


Schedule 4 -        Assignment Agreement


Schedule 5 -        Lenders
ARTICLE 2
AMOUNT AND TERMS OF THE COMMERCIAL PAPER BACK-UP FACILITY


2.1    Credit Facility


Subject to and upon the terms and conditions set forth in this Agreement, the
Lenders hereby establish in favour of the Borrower a revolving commercial paper
back-up facility to be used for the purpose of supporting the Borrower's
Commercial Paper Program as well as for general corporate purposes of the
Borrower, by way of Prime Rate Loans, Bankers' Acceptances and Discount Notes
and the aggregate Canadian Dollar

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-13-

Amount of all of the above outstanding at any time under this Credit Facility
shall not exceed One Billion Two Hundred Twenty Five Million Canadian Dollars
(Cdn.$1,225,000,000).


2.2    Cancellation


Subject to the provisions of Article 5, the Borrower may, at any time, by giving
not less than two (2) Business Days' prior written notice of cancellation to the
Administrative Agent, cancel all or any part of the Undisbursed Credit as
designated by the Borrower without penalty, provided that, if it is a part only,
the minimum amount cancelled is One Million Canadian Dollars (Cdn.$1,000,000) or
any multiples of One Million Canadian Dollars (Cdn.$1,000,000) in excess
thereof. Effective on the date of cancellation set out in the applicable notice
of cancellation, the Credit Facility shall be permanently reduced by the amount
of Canadian Dollars stated in the notice of cancellation.


2.3    Particulars of Borrowings


(a)
Notwithstanding any contrary provision contained in the Credit Documents, in the
event of any conflict or inconsistency between any of the provisions in this
Agreement and any of the provisions in Credit Documents, the provisions of this
Agreement shall prevail.



(b)
No Borrowing shall be obtained at any time after the expiry of the Revolving
Period or for a period which would extend beyond the Maturity Date.



(c)
Subject to the provisions of Section 2.2 and Article 5, any Accommodation which
is repaid may be subsequently re-drawn.



2.4    Borrowing Notice


Whenever the Borrower desires to obtain a Borrowing, it shall give to the
Administrative Agent prior written notice in the form attached as Schedule 2(A),
(B) or (C) as applicable (a "Borrowing Notice"), specifying, as applicable:


(a)
the amount, currency and type or types of Accommodation desired;



(b)
the Borrower's Account at the Branch to which payment of the Borrowing is to be
made, if applicable;



(c)
the Person to whom any Bankers' Acceptance or Discount Note is to be delivered,
if applicable;



(d)
the requested Borrowing Date;



(e)
if such Borrowing includes a Bankers' Acceptance or Discount Note, the term
thereof; and



(f)
if applicable, the Accommodation to be renewed or converted and, where such
Accommodation includes any Loan, the interest rate applicable thereto.



The Borrowing Notice shall be given to the relevant party entitled to receive
same not later than
12:00 p.m. (Toronto, Ontario time):



LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-14-

(i)
on the applicable Borrowing Date, if the Accommodation is by way of Prime Rate
Loans and is a new issue or if any such Accommodation to be drawn, converted or
rolled over has a Canadian Dollar Amount in the aggregate equal to or greater
than One Million Canadian Dollars (Cdn.$1,000,000) and multiples of One Million
Canadian Dollars (Cdn.$1,000,000) in excess thereof. In the event such
Accommodation causes the Lender to incur costs relating solely to the providing
of same day notice, the Borrower shall pay such costs to such Lender immediately
upon request therefor; and



(ii)
on the Business Day preceding the applicable Borrowing Date if the Accommodation
is by way of Bankers' Acceptances or Discount Notes and is a new issue or if any
such Accommodation to be drawn, converted or rolled over has a Canadian Dollar
Amount in the aggregate equal to or greater than Two Hundred and Fifty Thousand
Canadian Dollars (Cdn.$250,000).



Any Borrowing Notice received by the Administrative Agent on any Business Day
after 12:00 p.m. (Toronto, Ontario time) shall be deemed to have been given to
such party on the next succeeding Business Day.


2.5    Books of Account


The Administrative Agent is hereby authorized to open and maintain books of
account and other books and records evidencing all Bankers' Acceptances and
Discount Notes accepted and cancelled and all Loans advanced and repaid and all
other amounts from time to time owing by the Borrower to the Lenders under this
Agreement including interest, acceptance and standby and other fees, and to
enter into such books and records details of all amounts from time to time
owing, paid or repaid by the Borrower under this Agreement. The Borrower
acknowledges, confirms and agrees with the Administrative Agent that all such
books and records kept by the Administrative Agent will constitute prima facie
evidence of the balance owing by the Borrower under this Agreement; provided,
however, that the failure to make any entry or recording in such books and
records shall not limit or otherwise affect the obligations of the Borrower
under this Agreement. Notwithstanding the foregoing, each Lender is responsible
for maintaining its own records as to Advances made by it, and in the event of
any inconsistency between such Lender's and the Administrative Agent's records,
the Administrative Agent's records shall govern, absent manifest error.


2.6    Further Provisions Account/Evidence of Borrowings


(a)
Co-ordination of Prime Rate Loans. Each Lender shall advance its Proportionate
Share of each Prime Rate Loan in accordance with the following provisions:



(i)
the Administrative Agent shall advise each Lender of its receipt of a notice
from the Borrower pursuant to Section 2.4, on the day such notice is received
and shall, as soon as possible, advise each Lender of such Lender's
Proportionate Share of any Prime Rate Loan requested by the notice;



(ii)
each Lender shall deliver its Proportionate Share of such Loan to the
Administrative Agent's Account at the Branch not later than 11 :00 a.m.
(Toronto, Ontario time) on the Borrowing Date;




LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-15-

(iii)
when the Administrative Agent determines that all the conditions precedent to a
Borrowing specified in this Agreement have been met or waived, it shall advance
to the Borrower the amount delivered by each Lender by crediting the relevant
Borrower's Account(s) before 12:00 p.m. on the Borrowing Date, but if the
conditions precedent to the Borrowing are not met or waived by 2:30 p.m. on the
Borrowing Date, the Administrative Agent shall return the funds to the Lenders
or invest them in an overnight investment as orally instructed by each Lender
until such time as the Loan is advanced; and



(iv)
if the Administrative Agent determines that a Lender's Proportionate Share of a
Prime Rate Loan would not be a whole multiple of One Hundred Thousand Canadian
Dollars (Cdn.$100,000), the amount to be advanced by that Lender may be
increased or reduced by the Administrative Agent in its sole discretion to the
nearest whole multiple of One Hundred Thousand Canadian Dollars (Cdn.$100,000).



2.7    Bankers' Acceptances


(a)
Power of Attorney for the Execution of Bankers' Acceptances. To facilitate
acceptance of the Borrowings by way of Bankers' Acceptances, the Borrower hereby
appoints each Lender as its attorney to sign and endorse on its behalf, in
handwriting or by facsimile or mechanical signature as and when deemed necessary
by such Lender, blank forms of Drafts. In this respect, it is each Lender's
responsibility to maintain an adequate supply of blank forms of Drafts for
acceptance under this Agreement. The Borrower recognizes and agrees that all
Drafts signed and/or endorsed on its behalf by a Lender shall bind the Borrower
fully and effectively as if signed in the handwriting of and duly issued by the
proper signing officers of the Borrower. Each Lender is hereby authorized to
issue such Drafts endorsed in blank in such face amounts as may be determined by
such Lenders; provided that the aggregate amount thereof is equal to the
aggregate amount of Bankers' Acceptances required to be accepted and purchased
by such Lender. No Lender shall be liable for any damage, loss or other claim
arising by reason of any loss or improper use of any such instrument, except the
gross negligence or wilful misconduct of the Lender or its officers, employees,
agents or representatives. Each Lender shall maintain a record with respect to
Bankers' Acceptances held by it in blank hereunder, voided by it for any reason,
accepted and purchased by it hereunder, and cancelled at the respective
maturities. Each Lender agrees to provide such records to the Borrower at the
Borrower's expense upon request.



Drafts drawn by the Borrower to be accepted as Bankers' Acceptances shall be
signed by a duly authorized officer or officers of the Borrower or by its
attorneys. Notwithstanding that any Person whose signature appears on any
Bankers' Acceptance may no longer be an authorized signatory for the Borrower at
the time of issuance of a Bankers' Acceptance; that signature shall nevertheless
be valid and sufficient for all purposes as if the authority had remained in
force at the time of issuance and any Bankers' Acceptance so signed shall be
binding on the Borrower. Upon tender of each Draft the Borrower shall pay to the
Lender the fee specified in Section 4.1 with respect to such Draft.


For clarity, Section 2.7 shall apply to Discount Notes, mutatis mutandis.


(b)
Sale of Bankers' Acceptances. It shall be the responsibility of each Lender
unless otherwise requested by the Borrower, to purchase its Bankers' Acceptances
at a discount rate equal to the BA Discount Rate.


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-16-



In accordance with the procedures set forth in Paragraph 2.7(c)(iii), unless the
Borrower requests the Lenders not to purchase the subject Bankers' Acceptances,
the Administrative Agent will make BA Discount Proceeds received by it from the
Lenders available to the Borrower on the Borrowing Date by crediting the
Borrower's Account with such amount.


Notwithstanding the foregoing, if in the determination of the Majority Lenders
acting reasonably a market for Bankers' Acceptances does not exist at any time,
or the Lenders collectively cannot for other reasons readily sell Bankers'
Acceptances or perform their other obligations under this Agreement with respect
to Bankers' Acceptances, then upon at least two (2) Business Days' written
notice by the Administrative Agent to the Borrower, the Borrower's right to
request Accommodation by way of Bankers' Acceptances shall be and remain
suspended until the Administrative Agent notifies the Borrower that any
condition causing such determination no longer exists.


( c)
Coordination of BA Borrowings. Each Lender shall advance its Proportionate Share
of each Borrowing by way of Bankers' Acceptances in accordance with the
following:



(i)
the Administrative Agent, promptly following receipt of a notice from the
Borrower pursuant to Section 2.4 requesting a Borrowing by way of Bankers'
Acceptances, shall advise each Lender of the aggregate face amount and term(s)
of the Bankers' Acceptances to be accepted by it, which term(s) shall be
identical for all Lenders. The aggregate face amount of Bankers' Acceptances to
be accepted by a Lender shall be determined by the Administrative Agent by
reference to the respective Commitments of the Lenders, except that, if the face
amount of a Bankers' Acceptance would not be One Hundred Thousand Canadian
Dollars (Cdn.$100,000) or a whole multiple thereof, the face amount shall be
increased or reduced by the Administrative Agent in its sole discretion to the
nearest whole multiple of One Hundred Thousand Canadian Dollars (Cdn.$100,000);



(ii)
unless requested by the Borrower not to purchase the subject Bankers'
Acceptances, each Lender shall transfer to the Administrative Agent at the
Branch for value on each Borrowing Date immediately available Canadian Dollars
in an aggregate amount equal to the BA Discount Proceeds of all Bankers'
Acceptances accepted and sold or purchased by the Lender on such Borrowing Date,
net of the applicable Bankers' Acceptance Fees in respect of such Bankers'
Acceptances. Each Lender shall also advise the Administrative Agent (which shall
promptly give the relevant particulars to the Borrower) as soon as possible of
the discount rate at which it has sold or purchased its Bankers' Acceptances;



(iii)
if the Borrower requests the Lenders not to purchase the subject Bankers'
Acceptances, each Lender will forward the subject Bankers' Acceptances to the
Administrative Agent for delivery against payment of the applicable Bankers'
Acceptance Fees; and



(iv)
if the Administrative Agent determines that all the conditions precedent to a
Borrowing specified in this Agreement have been met or waived, it shall advance
to the Borrower the amount delivered by each Lender by crediting the Borrower's
Account prior to 12:00 p.m. on the Borrowing Date, or, if applicable shall
deliver the Bankers' Acceptances as directed by the Borrower, but if the
conditions precedent to the Borrowing are not met or waived by 2:30 p.m. on the
Borrowing Date, the


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-17-

Administrative Agent shall return the funds to the Lenders or invest them in an
overnight investment as orally instructed by each Lender until such time as the
Advance is made.


(d)
Payment. The Borrower shall provide for the payment to the Administrative Agent
for the account of the Lenders of the face amount of each Bankers' Acceptance at
its maturity, either by payment of the amount thereof or through utilization of
the Credit Facility in accordance with this Agreement (by rolling over the
Bankers' Acceptance or converting it into other Accommodation or a combination
thereof). The Borrower will continue to be required to provide as aforesaid for
each Bankers' Acceptance at maturity notwithstanding the fact that a Lender may
be the holder of the Bankers' Acceptance which has been accepted by such Lender.



(e)    Collateralization.


(i)
If any Bankers' Acceptance is outstanding on the Demand Date or the Maturity
Date, the Borrower shall on such date pay to the Administrative Agent for the
account of the Lenders at the Branch in Canadian Dollars an amount equal to the
face amount of such Bankers' Acceptance.



(ii)
All funds received by the Administrative Agent pursuant to Subsection 2.7(e)
shall be held by the Administrative Agent for set-off on the maturity date of
the Bankers' Acceptance against the liability of the Borrower to the Lender in
respect of such Bankers' Acceptance and, until then, shall be invested from time
to time in such form of investment at the Branch designated by the Borrower and
approved by the Administrative Agent, for a term corresponding to the Maturity
Date of the applicable Bankers' Acceptance and shall bear interest at the rate
payable by the Administrative Agent on deposits of similar currency, amount and
maturity. The balance of all such funds (together with interest thereon) held by
the Administrative Agent will be applied to repayment of all debts and
liabilities of the Borrower to the Lender under this Agreement and the Credit
Documents and following repayment of all such debts and liabilities any amount
remaining shall be paid to the Borrower or as otherwise required by law.



(f)
Notice of Rollover or Conversion. The Borrower shall give the Administrative
Agent notice in the form attached as Schedule 2(C) not later than 12:00 p.m.
(Toronto, Ontario time) at least two (2) Business Days prior to the maturity
date of Bankers' Acceptances having an aggregate principal amount equal to or
exceeding Two Hundred and Fifty Thousand Canadian Dollars (Cdn.$250,000),
specifying the Accommodation into which the Bankers' Acceptances will be renewed
or converted on maturity.



(g)
Obligations Absolute. The obligations of the Borrower with respect to Bankers'
Acceptances under this Agreement shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation, the following circumstances:



(i)
any lack of validity or enforceability of any Draft accepted by a Lender as a
Bankers' Acceptance; or




LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-18-

(ii)
the existence of any claim, set-off, defence or other right which the Borrower
may have at any time against the holder of a Bankers' Acceptance, a Lender or
any other person or entity, whether in connection with this Agreement or
otherwise.



(h)
Shortfall on Drawdowns, Rollovers and Conversions. The Borrower agrees that:



(i)
the difference between the amount of a Borrowing requested by the Borrower by
way of Bankers' Acceptance and the actual proceeds of the Bankers' Acceptance;



(ii)
the difference between the actual proceeds of a Bankers' Acceptance, and the
amount required to pay a maturing Bankers' Acceptance if a Bankers' Acceptance
is being rolled over; and



(iii)
the difference between the actual proceeds of a Bankers' Acceptance and the
amount required to repay any Borrowing which is being converted to a Bankers'
Acceptance,



shall be funded and paid by the Borrower from its own resources, by 12:00 p.m.
(Toronto, Ontario time) on the day of the Borrowing or may be advanced as a
Prime Rate Loan if the Borrower is otherwise entitled to such Accommodation and
the Administrative Agent will apply such Prime Rate Loan to discharge the
obligations of the Borrower under such Bankers' Acceptance. Any such Prime Rate
Loan so made shall be subject to the terms and provisions of this Agreement,
including payment of interest at the rates specified in Section 3 .1.


(i)
Depository Bills and Notes Act. At the option of any Lender, Bankers'
Acceptances under this Agreement to be accepted by that Lender may be issued in
the form of Depository Bills for a deposit with the Canadian Depository for
Securities Limited pursuant to the Depository Bills and Notes Act (Canada). All
Depository Bills so issued shall be governed by the provisions of this Section
2.7.



2.8    Safekeeping of Drafts


The responsibility of the Administrative Agent and the Lenders in respect of the
safekeeping of Drafts, Bankers' Acceptances, Discount Notes and other bills of
exchange which are delivered to any of them hereunder shall be limited to the
exercise of the same degree of care which such party gives to its own property,
provided that such party shall not be deemed to be an insurer thereof.


2.9    Certification to Third Parties


The Administrative Agent will promptly provide to the Borrower and third parties
at the request of the Borrower a certificate as to the Canadian Dollar Amount of
Accommodations outstanding from time to time under this Agreement, and giving
such other particulars in respect of the Indebtedness as the Borrower may
reasonably request.


2.10    BA Equivalent Loans and Discount Notes


(a)
Whenever the Borrower requests a Loan by way of Bankers' Acceptances, each
Non-Acceptance Lender shall, in lieu of accepting a Bankers' Acceptance, make a
BA Equivalent Loan in an amount equal to the Non-Acceptance Lender's percentage
of the Loan.



(b)
As set out in the definition of Bankers' Acceptances, that term includes
Discount Notes and all terms of this Agreement applicable to Bankers'
Acceptances shall apply equally to


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-19-

Discount Notes evidencing BA Equivalent Loans with such changes as may in the
context be necessary. For greater certainty:


(i)
the term of a Discount Note shall be the same as the term for Bankers'
Acceptances accepted and purchased on the same Borrowing Date in respect of the
same Loan;



(ii)
an acceptance fee will be payable in respect of a Discount Note and shall be
calculated at the same rate and in the same manner as the acceptance fee in
respect of a Bankers' Acceptance; and



(iii)
the CDOR rate applicable to a Discount Note shall be the CDOR rate applicable to
Bankers' Acceptances accepted by a Lender on the same drawdown, rollover or
conversion, as the case may be, in respect of the same Loan.



ARTICLE 3
INTEREST


3.1    Interest on Prime Rate Loans


Each Prime Rate Loan shall bear interest (both before and after demand,
maturity, default and, to the extent permitted by law, judgment, with interest
on overdue interest at the same rate) from and including the Borrowing Date for
such Loan to, but not including, the date of repayment of such Loan on the
unpaid principal amount of such Loan at a nominal rate per annum equal to the
Prime Rate plus the Applicable Margin, which shall, in each case, change
automatically without notice to the Borrower as and when: (i) the Prime Rate
shall change so that at all times the rates set forth above shall be the Prime
Rate then in effect; and (ii) the Applicable Margin shall change so that at all
times the Applicable Margin shall be computed on the basis of the actual rating
of the Borrower then in effect. Interest on each Prime Rate Loan shall be
computed on the basis of the actual number of days elapsed divided by 365 or
366, as applicable. Interest in respect of outstanding Prime Rate Loans shall be
payable monthly in arrears on the first Business Day of each month; provided,
however, that interest on overdue interest shall be payable on demand.


3.2    Interest on Overdue Amounts


The Borrower will on demand pay interest to the Administrative Agent on all
amounts (other than as provided in Section 3 .1) payable by the Borrower
pursuant to this Agreement that are not paid when due at the Prime Rate plus the
Applicable Margin plus 2% per annum, in the case of amounts payable in Canadian
Dollars, calculated daily and compounded monthly from the date of payment until
paid in full (both before and after demand, maturity, default and, to the extent
permitted by law, judgment), with interest on overdue interest at the same rate.


3.3    Other Interest


The Borrower shall pay interest on all amounts payable hereunder at the rate
specified herein or, if no rate is specified, at the Prime Rate plus the
Applicable Margin calculated daily and compounded monthly, from the date due
until paid in full (both before and after demand, maturity, default and, to the
extent permitted by law, judgment).


3.4    Interest Act (Canada)


For the purpose of the Interest Act (Canada), the yearly rate of interest to
which interest calculated on the basis of a year of three hundred and sixty
(360) or three hundred and sixty-five (365) days is equivalent is

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-20-

the rate of interest as so determined multiplied by the actual number of days in
such year divided by three hundred and sixty (360) or three hundred and
sixty-five (365), respectively.


3.5    Deemed Reinvestment Principle


For the purpose of the Interest Act (Canada), the principle of deemed
reinvestment of interest shall not apply to any interest calculation under this
Agreement and the rates of interest stipulated in this Agreement are intended to
be nominal rates and not effective rates or yields.


3.6    Maximum Return


It is the intent of the parties hereto that the return to the Lenders pursuant
to this Agreement shall not exceed the maximum return permitted under the laws
of Canada and if the return to the Lenders would, but for this provision, exceed
the maximum return permitted under the laws of Canada, the return to the Lenders
shall be limited to the maximum return permitted under the laws of Canada and
this Agreement shall automatically be modified without the necessity of any
further act or deed to give effect to the restriction on return set forth above.


3.7    Inability to Determine Rates


(a)
If the Administrative Agent or Lenders determine that for any reason a market
for Bankers' Acceptances does not exist at any time or the Lenders cannot for
other reasons, after reasonable efforts, readily sell Bankers' Acceptances or
perform their other obligations under this Agreement with respect to Bankers'
Acceptances, the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, the Borrower's right to request the acceptance of
Bankers' Acceptances shall be and remain suspended until the Lenders determine
and the Administrative Agent notifies the Borrower and each Lender that the
condition causing such determination no longer exists. Any notice of drawdown or
rollover in respect of a Bankers' Acceptance which is outstanding shall be
cancelled and any outstanding notice of conversion to convert a Prime Rate Loan
into a Bankers' Acceptance shall be cancelled and the request for a drawdown or
rollover by means of Bankers' Acceptance shall be deemed to be a request for a
drawdown of, or rollover to, a Prime Rate Loan in the face amount of the
requested Bankers' Acceptance.



(b)
If a Market Disruption Event occurs for the Majority Lenders, which Lenders
shall have aggregate Commitments representing at least 66.7% of the total
Commitment (the "Requisite Disruption Lenders"), in relation to a Prime Rate
Loan, Bankers' Acceptance or Discount Note for any period, then the rate of
interest on such Prime Rate Loan, Bankers' Acceptance or Discount Note for such
period (which, in any event, will not commence prior to the date the Borrower is
notified in writing of such Market Disruption Event) for such Requisite
Disruption Lenders shall be the rate per annum which is the sum of:



(i)
the Applicable Margin for such Prime Rate Loan, Bankers' Acceptance or Discount
Note for such period; plus



(ii)
the rate notified by such Requisite Disruption Lenders to the Borrower as soon
as practicable and, in any event, before interest is due to be paid in respect
of that period, to be that which expresses as a percentage rate per annum the
cost to such Lenders of funding the Prime Rate Loan, Bankers' Acceptance or
Discount Note from whatever source they may reasonably select.




LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-21-

If a Market Disruption Event occurs with respect to Requisite Disruption Lenders
and such Requisite Disruption Lenders, the Administrative Agent or the Borrower
so requires, such Requisite Disruption Lenders, the Borrower and the
Administrative Agent shall enter into negotiations (for a period of not more
than 30 days) with a view to agreeing on a substitute basis for determining the
rate of interest applicable in respect of such Requisite Disruption Lenders. Any
alternative basis agreed pursuant to this Section 3.7(b) for such Requisite
Disruption Lenders shall be binding on all such parties, it being agreed that
such alternative basis shall apply only to such Requisite Disruption Lenders. In
the absence of such agreement, the rate of interest applicable to any such
Lender shall be the rate provided for above in this Section 3.7(b). If a Market
Disruption Event occurs with respect to Requisite Disruption Lenders at any
time, the Borrower may request that any outstanding notice of drawdown by way
of, or rollover of Bankers' Acceptance be deemed to be a request for a drawdown
of, or conversion to, a Prime Rate Loan and that any outstanding notice of
conversion to convert a Prime Rate Loan into a Bankers' Acceptance shall be
cancelled.




ARTICLE 4
FEES


4.1    Acceptance Fees


Upon the acceptance of any Draft pursuant to this Agreement, the Borrower will
pay to the Agent for the account of the relevant Lenders an acceptance fee in
Canadian Dollars calculated on the face amount and the term of such Draft, in
accordance with the Applicable Margin in effect on the date of acceptance. The
acceptance fees payable by the Borrower shall be calculated on the face amount
of the Bankers' Acceptance or the principal amount of a Discount Note, and shall
be calculated on the basis of the number of days in the term of such Bankers'
Acceptance or Discount Note, as the case may be.


4.2    Standby Fee


The Borrower shall pay to the Administrative Agent a standby fee in Canadian
Dollars so long as the Administrative Agent has not demanded or the Lenders have
not ceased to make further advances under Section 11.2, calculated in accordance
with the Applicable Margin on the amount of the Undisbursed Credit in existence
during the period of calculation and as adjusted automatically upon any change
thereof. Accrued standby fees shall be calculated quarterly and be due and
payable quarterly in arrears on the first Business Day after the end of each
quarter of each Fiscal Year of the Borrower.


4.3    Basis of Calculation of Fees


The fees payable under Sections 4.1, 4.2 and 4.3 with respect to any period
shall be calculated on the basis of the actual number of days in such period
divided by three hundred and sixty-five (365) days or three hundred and
sixty-six (366) days, as the case may be.


ARTICLE 5
PAYMENT


5.1    Voluntary Repayment of Outstanding Accommodations


(a)
Repayments. The Borrower shall have the right to voluntarily repay, which for
the purpose of (i), (ii) and (iii) below includes renewals and conversions of,
outstanding


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-22-

Accommodations from time to time on any Business Day without premium on the
terms and conditions set forth in this Section and thereby permanently reducing
the Credit Facility:


(i)
with respect to any voluntary repayment of Accommodation, unless the
Administrative Agent with the consent of the Lenders otherwise approves, the
Canadian Dollar Amount of Accommodation included in such repayment shall be Ten
Million Canadian Dollars (Cdn.$10,000,000) or whole multiples of One Million
Canadian Dollars (Cdn.$1,000,000) or the entire amount of that type of
Accommodation outstanding, and the Borrower shall give the Administrative Agent
a written notice of repayment, specifying the amount, the type or types of
Accommodation(s) to be included in the repayment (and where such Accommodation
includes any Loan, the currency thereof and the interest rate applicable
thereto) and the applicable voluntary repayment date, which notice shall be
irrevocable by the Borrower. The notice of repayment shall be given to the
Administrative Agent not later than 12:00 p.m. (Toronto, Ontario time) on the
second Business Day preceding the applicable repayment date in the case of Loans
with a Canadian Dollar Amount in the aggregate equal to or greater than Ten
Million Canadian Dollars (Cdn.$10,000,000).



(ii)
in all other cases, notice of repayment shall be given on the applicable
repayment date;



(iii)
any notice of repayment received by the party entitled thereto on any Business
Day after 12:00 p.m. (Toronto, Ontario time) shall be deemed to have been given
to such party on the next succeeding Business Day. A notice of repayment of
Accommodation may be included as part of a Notice of Borrowing in respect of
other Accommodation; and



(iv)
on the applicable voluntary repayment date the Borrower shall pay to the
Administrative Agent for the account of the Lenders, the amount of any
Accommodation that is subject to the repayment, together with all interest and
other fees and amounts accrued, unpaid and due in respect of such repayment;
provided, however; that accrued interest will not be repayable prior to the
applicable interest payment date in Section 3.1 in respect of Prime Rate Loans
unless the full balance outstanding thereunder is voluntarily repaid.



(b)
Repayment of Accommodations in form of Bankers' Acceptances or Discount Notes.
No repayment of outstanding Accommodation in the form of Bankers' Acceptance or
Discount Note shall be made otherwise than upon its expiration or maturity date.



5.2    Repayment on Maturity Date and Extension


(a)
Subject to Subsection 2.7(e) and to this Section, the Borrower shall repay in
full all outstanding Accommodations, together with all interest, fees and other
amounts payable hereunder on the Maturity Date to the Administrative Agent for
the account of the Lenders.



(b)
If, no earlier than one hundred and eighty (180) and no later than ninety (90)
days prior to the expiry of the Revolving Period, or any subsequent extension
approved by the Administrative Agent, with the consent of the Lenders, pursuant
to this Subsection 5.2(b), the Borrower delivers to the Administrative Agent a
notice in the form of Schedule 3 (a


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-23-

"Notice of Extension") requesting that such Maturity Date be extended for a
further three hundred and sixty-four (364) day period and if the Administrative
Agent, with the consent of the Lenders, gives notice to the Borrower within
thirty (30) days from the date of receipt of such Notice of Extension by the
Administrative Agent, that the Lenders agree to the request of the Borrower for
such extension, then the Maturity Date shall be extended for a three hundred and
sixty-four (364) day period commencing on the date stipulated in the
Administrative Agent's notice to the Borrower. The Lenders agree that they shall
give or withhold their consent in a timely manner so that the Administrative
Agent may provide a response to the Notice of Extension within thirty (30) days
from the date of such receipt. If a Lender does not provide a response to the
Administrative Agent within such thirty (30) day period from the date of such
receipt of the Notice of Extension, such Lender shall be deemed to have withheld
its consent to the Borrower's extension request. The Borrower shall be entitled
to replace any Lender which dissents in response to the Notice of Extension (a
"Dissenting Lender") with another existing Lender or Lenders without the consent
of any of the remaining Lenders; or to replace a Dissenting Lender with any
financial institution which is not an existing Lender without the consent of any
of the remaining Lenders, provided that the Administrative Agent has first
consented in writing to such replacement of the Dissenting Lender. The Borrower
shall be entitled, with the unanimous consent of the Lenders who have agreed to
extend, to cancel the Commitment of any Dissenting Lender and repay such
Dissenting Lender. Any Notice of Extension delivered by the Borrower shall be
accompanied by a Borrower's Certificate of Compliance.


(c)
In the event a Notice of Extension is not delivered by the Borrower or the
Credit Facility is not extended, the Borrower shall, subject to Subsection
2.7(e), repay all Accommodations then outstanding in equal quarterly instalments
over the following one-year period.



5.3    Excess Accommodations


In addition to the other repayment rights, obligations or options set forth in
this Article, if the aggregate Canadian Dollar Amount of all Accommodations
outstanding under the Credit Facility at any time exceeds the then limit of such
Credit, the Borrower shall immediately upon request of the Administrative Agent
repay such excess.


5.4    Illegality


Notwithstanding any other provision of this Agreement, if the making or
continuation of any Accommodation shall have been made unlawful or prohibited
due to compliance by any of the Administrative Agent and the Lenders in good
faith with any change made after the date hereof in any law or governmental
rule, regulation, guideline or order, or in any interpretation or application of
any law or governmental rule, regulation, guideline or order by any competent
authority, or with any request or directive (whether or not having the force of
law) by any central bank, reserve board, superintendent of financial
institutions or other comparable authority made after the date hereof, then the
Administrative Agent will give notice thereof to the Borrower which shall repay
such Accommodation within a reasonable period or such shorter period as may be
required by law. During the continuation of any such event the Lenders will have
no obligation under this Agreement to make or continue any Accommodations
affected thereby.


ARTICLE 6
PAYMENTS AND INDEMNITIES


6.1    Payments on Non-Business Days

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-24-



Unless otherwise provided herein, whenever any payment to be made under this
Agreement shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day, and
interest or fees shall be payable at the appropriate rate during such extension.


6.2    Method and Place of Payment


Unless otherwise provided herein, all payments made by the Borrower to the
Administrative Agent under this Agreement will be made not later than 2:00 p.m.
(Toronto, Ontario time) on the date when due, and all such payments will be made
in immediately available funds. Any amounts received after that time shall be
deemed to have been received by the Administrative Agent on the next Business
Day.


6.3    Net Payments


All payments by the Borrower under this Agreement shall be made without set-off
or counterclaim or other deduction and without regard to any equities between
the Borrower and the Administrative Agent or any of the Lenders or any other
Person and free and clear of, and without reduction for or on account of, any
present or future levies, imposts, duties, charges, fees, deductions or other
withholdings, and if the Borrower is required by law to withhold any amount,
then the Borrower will increase the amount of such payment to an amount which
will ensure that the Administrative Agent receives the full amount of the
original payment.


6.4    Administrative Agent May Debit Account


The Administrative Agent may debit any accounts of the Borrower with the
Administrative Agent for any payment or amount due and payable by the Borrower
pursuant to this Agreement without further direction from the Borrower to the
Administrative Agent; provided that any such debit is not in conflict with the
provisions of the Trust Indenture but in any event such debits may be made in
accordance with the Administrative Agent's centralized cash management
arrangements with the Borrower.


6.5    Currency of Payment


Accommodations shall be repaid by the Borrower to the Administrative Agent or a
Lender as required under this Agreement in the currency in which such
Accommodation was obtained. Any payment on account of an amount payable under
this Agreement in a particular currency (the "Proper Currency")required by any
authority having jurisdiction to be made (or which a Lender elects to accept) in
a currency (the "Other Currency") other than the Proper Currency, whether
pursuant to a judgment or order of any court or tribunal or otherwise, shall
constitute a discharge of the Borrower's obligations under this Agreement only
to the extent of the amount of the Proper Currency which each applicable Lender
is able, as soon as practicable after receipt by it of such payment, to purchase
with the amount of the Other Currency so received. If the amount of the Proper
Currency which a Lender is so able to purchase is less than the amount of the
Proper Currency originally due to it, the Borrower shall indemnify and hold such
Lender harmless from and against all losses, costs, damages or expenses which
such Lender may sustain, pay or incur as a result of such deficiency. This
indemnity shall constitute an obligation separate and independent from any other
obligation contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Lenders from time to time, shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due under this Agreement or under any judgment or order and shall not
merge in any order of foreclosure made in respect of any of the security given
by the Borrower to or for the benefit of any Lender.


6.6    Increased Costs

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-25-



If after the date of this Agreement any change in any law, regulation, treaty,
directive, reserve or special deposit requirement or in the interpretation or
application thereof by any court or administrative or governmental authority
charged with the administration thereof, or compliance by a Lender with any
request or directive (whether or not having the force of law) by any central
bank, reserve board, superintendent of financial institutions, fiscal, monetary
or other comparable authority shall:


(a)
subject the Lender to any tax of any kind whatsoever with respect to this
Agreement or any Accommodation or change the basis of taxation of payments to
the Lender of principal, interest; fees or any other amount payable under this
Agreement (except for changes in the rate of tax on the overall net income of
the Lender or capital tax imposed by the laws of Canada or any political
subdivision thereof or taxing authority therein); or



(b)
impose, modify or make applicable any capital adequacy, reserve, assessment,
special deposit or loans or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, or Loans or other
Accommodations, credit facilities or commitments made available by, or any other
acquisition of funds by, the Lender;



and the result of any of the foregoing is to impose or increase the cost to the
Lender of making or maintaining any part of the Credit Facility or any
Accommodations or to reduce any amount receivable by the Lender under this
Agreement with respect thereto, then, in any such case, the Borrower shall pay
to the Administrative Agent for the account of the relevant Lender within thirty
(30) days after the date of demand by the Administrative Agent such additional
amounts necessary to fully compensate the Lender for such additional cost or
reduced amount receivable. If a Lender becomes entitled to claim any additional
amounts pursuant to this Section, the Administrative Agent shall promptly upon
receipt of particulars from the relevant Lender notify the Borrower of the event
by reason of which the Lender has become so entitled and provide the Borrower
with an explanation of the manner in which the liability of the Borrower under
this Section has been determined. A certificate of the Lender as to any such
additional amounts payable to it shall be prima facie evidence of the amount
due. The Borrower shall have no obligation under this Section if any increase is
due to the action of or change of status of any Lender.


6.7    General Indemnity


The Borrower shall indemnify the Administrative Agent and the Lenders and their
directors, officers, employees, attorneys and agents against and hold each of
them harmless from any loss, liabilities, damages, claims, costs and expenses
(including fees and expenses of counsel to the Administrative Agent and the
Lenders on a solicitor and his own client basis and reasonable fees and expenses
of all independent consultants) (each a "Claim") suffered or incurred by any of
them arising out of, resulting from or in any manner connected with or related
to:


(a)
any Environmental Matter, Environmental Liability or Environmental Proceeding;
and



(b)
any loss or expense incurred in liquidating or re-employing deposits from which
such funds were obtained, which the Administrative Agent or Lender may sustain
or incur as a consequence of:



(i)
failure by the Borrower in proceeding with a Borrowing after the Borrower has
given a Borrowing Notice;



(ii)
failure by the Borrower in repaying a Borrowing after the Borrower has given a
notice of repayment;


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-26-



(iii)
any breach, non-observance or non-performance by the Borrower of any of its
obligations, covenants, agreements, representations or warranties contained in
this Agreement; and



(iv)
the repayment of any Bankers' Acceptance or Discount Note otherwise than on the
maturity date thereof.



The indemnity set forth herein shall be in addition to any other obligations or
liabilities of the Borrower to any of the Administrative Agent and the Lenders
at common law or otherwise and this Section shall survive the repayment of the
Accommodations and the termination of this Agreement. A certificate of the
Lender as to any. such loss or expense, providing details of the calculation of
such loss or expense, shall be prima facie evidence.


6.8    Outstanding Bankers' Acceptances or Discount Notes


If the Credit Facility is terminated at any time prior to the maturity date of
any Bankers' Acceptance or Discount Note issued hereunder, the Borrower shall
pay to the Lenders, on demand, an amount with respect to each such Bankers'
Acceptance or Discount Note equal to the total amounts which would be required
to purchase in the Canadian Dollars market, as of 10:00 a.m. (Toronto, Ontario
time) on the date of payment of such demand, Government of Canada treasury bills
in an aggregate amount equal to the face amount of such Bankers' Acceptance and
Discount Note and having in each case a term to maturity similar to the period
from such demand to maturity of such Bankers' Acceptance or Discount Note. Upon
payment by the Borrower as required under this paragraph, the Borrower shall
have no further liability in respect of each such Bankers' Acceptance or
Discount Note and the Lenders shall be entitled to all of the benefits of, and
be responsible for all payments to third parties under such Bankers' Acceptance
or Discount Note, and the Lenders shall indemnify and hold harmless the Borrower
in respect of all amounts which the Borrower may be required to pay under each
such Bankers' Acceptance or Discount Note to any party other than the Lenders.


6.9    Replacement of Lender


Notwithstanding any other item or condition of this Agreement, if the Borrower
becomes obligated in respect of a Lender to pay any additional amounts as
provided in Section 6.6 and such additional payments are of a permanent nature,
then the Borrower may, at its option, upon thirty (30) Business Days notice to
the Administrative Agent and that Lender (which notice shall be irrevocable):


(a)
require such Lender to assign its full Commitment under which such Advances were
made (such commitments being the "Affected Commitments") and all outstanding
Advances thereunder, to one or more assignees identified by the Borrower and
acceptable to the Administrative Agent, acting reasonably, the assignment(s) to
which assignee(s) shall have been made in accordance with Section 12.15; or



(b)
terminate the Affected Commitments and repay to such Lender any Advances
outstanding thereunder to the extent such Affected Commitments and Advances
thereunder are not assigned pursuant to Subsection 6.9(a).



ARTICLE 7
SECURITY


7.1    Security

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------






As a general and continuing security for the due payment and performance of all
present and future indebtedness, liabilities and obligations of the Borrower to
the Administrative Agent and to the Lenders under this Agreement, the Borrower
shall provide to the Administrative Agent on behalf of the Lenders a pledge of
the Pledged Bond, such pledge to be pursuant to the Bond Delivery Agreement.


ARTICLE 8
REPRESENTATIONS AND WARRANTIES


8.1    Representations and Warranties


To induce the Lenders to make Accommodations available to the Borrower, each of
the Borrower and the General Partner, in its personal capacity, represents and
warrants to the Administrative Agent and the Lenders that the following are true
and correct in all material respects:


(a)
the Borrower is a limited partnership existing pursuant to the terms of the
Partnership Act (Alberta) and has the legal capacity and right to own its
property and assets and to carry on the Business;



(b)
the General Partner is a corporation, duly and validly incorporated, organized
and existing as a corporation under the laws of the Province of Alberta and has
the legal capacity to act as the General Partner of the Borrower;



(c)
each of the Borrower and the General Partner has the legal capacity and right to
enter into the Credit Documents and do all acts and things and execute and
deliver all agreements, documents and instruments as are required thereunder to
be done, observed or performed by it in accordance with the terms and conditions
thereof;



(d)
each of the Borrower and the General Partner has taken all necessary action to
authorize the creation, execution and delivery of each of the Credit Documents,
the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby;



(e)
each of the Credit Documents has been duly executed and delivered by each of the
Borrower and the General Partner and constitutes a valid and legally binding
obligation of the Borrower enforceable against it in accordance with its terms,
subject only to bankruptcy, insolvency, reorganization, arrangement or other
statutes or judicial decisions affecting the enforcement of creditors' rights in
general and to general principles of equity under which specific performance and
injunctive relief may be refused by a court in its discretion;



(f)
there is no existing, pending or, to the knowledge of the Borrower or the
General Partner, threatened litigation by or against either of them which could
reasonably be expected to be adversely determined to the rights of the Borrower
or the General Partner and which could reasonably be expected to cause a
Material Adverse Effect; no event has occurred, and no state or condition
exists, which could give rise to any such litigation; provided, however, that if
the Borrower has disclosed to the Lenders litigation which is not in compliance
with the foregoing and the Lenders have waived all or any part of such
non-compliance, no further waiver shall be required in respect of such
litigation to the extent that the same has been waived by the Lenders;



(g)
there has been no change which could reasonably be expected to cause a Material
Adverse Effect;


LEGAL_1 :28825770.9
-27-



--------------------------------------------------------------------------------

-28-



(h)
the Borrower is in compliance with all Applicable Laws where any non-compliance
could reasonably be expected to cause a Material Adverse Effect;



(i)
all Governmental Approvals and other consents necessary to permit the Borrower
and the General Partner (i) to execute, deliver and perform each Credit Document
and to consummate the transactions contemplated thereby, and (ii) to own and
operate the Business, have been obtained or effected and are in full force and
effect.    The Borrower is in compliance with the requirements of all such
Governmental Approvals and consents and there is no Claim existing, pending or,
to the knowledge of the Borrower or the General Partner, threatened which could
result in the revocation, cancellation, suspension or any adverse modification
of any of such Governmental Approvals or consent (except as may hereafter arise
and be disclosed to the Administrative Agent);



(j)
no Default or Event of Default under this Agreement or the Trust Indenture has
occurred;



(k)
the Borrower has good and marketable title to, in each case free and clear of
all Security Interests, other than Permitted Encumbrances, all assets acquired
under the Acquisition;



(1)
the Borrower has paid all taxes due and owing to date;



(m)
no essential portion of the Borrower's real or leased property has been taken or
expropriated by any Governmental Body nor has written notice or proceedings in
respect thereof been given or commenced nor is the Borrower aware of any intent
or proposal to give any such notice or commence any such proceedings;



(n)
the Principal Property in the name of the General Partner are and will be held
by the General Partner in trust for the Borrower;



(o)
except as disclosed to the Administrative Agent:



(i)
the Borrower does not have any knowledge of any Environmental Adverse Effect or
any condition existing at, on or under the Principal Property which, in any case
or in the aggregate, with the passage of time or the giving of notice or both,
could reasonably be expected to give rise to liability of the Borrower resulting
in a Material Adverse Effect;



(ii)
the Borrower has no knowledge of any present or prior leaks or spills with
respect to underground storage tanks and piping system or any other underground
structures existing at, on or under Principal Property or of any past violations
by any Applicable Laws, policies or codes of practice involving the Principal
Property, which violations, in any case or in the aggregate, could reasonably be
expected to have a Material Adverse Effect;



(iii)
the Borrower has no knowledge that it has any obligation under any Environmental
Laws to pay any compensation or damages resulting from the operation of the
Principal Property, or that it will have any such obligation resulting from the
maintenance and operation of the Principal Property, which, in any case or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
and




LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-29-

(iv)
the Borrower has no Environmental Liability which, in any case or in the
aggregate, could reasonably be expected to have a Material Adverse Effect except
as disclosed by the Borrower to the Administrative Agent in writing prior to the
Effective Date;



(p)
the Borrower is not as at the date that this representation is made or deemed to
be made the subject of any civil, criminal or regulatory proceeding or
governmental or regulatory investigation with respect to Environmental Laws nor
is it aware of any threatened proceedings or investigations which, in any case
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect except as disclosed in accordance with the notice requirements set out in
Section 9.2. The Borrower is actively and diligently proceeding to use all
reasonable efforts to comply with all Environmental Laws and all such activities
are being carried on in a prudent and responsible manner and with all due care
and due diligence;



(q)
as of the Effective Date, the Borrower has no Subsidiaries other than Permitted
JA Subsidiaries;



(r)
the authorized capital of the General Partner consists of an unlimited number of
common shares. All of the shares issued are duly issued and outstanding as fully
paid and non-accessible. The sole beneficial holders of such outstanding shares
are SNC-Lavalin Energy Alberta Ltd. and SNC-Lavalin GP Holdings Ltd.;



(s)
no labour disturbance by the employees of the Borrower exist or, to the
knowledge of the Borrower, is imminent, that could reasonably be expected to
have a Material Adverse Effect;



(t)
the sole limited partner of the Borrower is AltaLink Investments, L.P.;



(u)
all of the property of the Borrower is insured with good and responsible
companies against fire and other casualties in the same manner and to the same
extent as such insurance usually carried by Persons carrying on a similar
business and owning similar property and the Borrower maintains or causes to be
maintained with good and responsible insurance companies adequate insurance
against business interruption with respect to the operations of all of such
property and liability on account of damage to Persons or property, including
damages resulting from product liability, and all applicable workers
compensation laws, in the same manner and to the same extent as such insurance
is usually carried by Persons carrying on a similar business and owning similar
property; and



(v)
there is no damage or destruction to any of the property of the Borrower by fire
or other casualty which could have a Material Adverse Effect that has not been
repaired.



8.2    Survival of Representations and Warranties


All representations and warranties contained in this Agreement, the Credit
Documents and any certificate or document delivered pursuant hereto shall
survive the execution and delivery of this Agreement and the Credit Documents,
the advance of each Accommodation and exercise of any remedies under this
Agreement or under any of the Credit Documents, notwithstanding any
investigation made at any time by or on behalf of the Administrative Agent or
the Lenders.


ARTICLE 9
COVENANTS


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-30-



9.1    Trust Indenture


The Borrower covenants and agrees that so long as any Accommodation is
outstanding or the Borrower is entitled to obtain any Accommodation under the
Credit Facility, the Borrower will comply with all of the covenants, both
positive and negative, contained in the Trust Indenture which are incorporated
by reference into this Agreement. Non-compliance by the Borrower with any of
these covenants cannot be waived by the Lenders other than m accordance with
Subsection 12.8(c).


9.2    Covenants


The Borrower covenants and agrees that, so long as any Accommodation is
outstanding or the
Borrower is entitled to obtain any Accommodation under the Credit Facility:


(a)
Information and Certificates. The Borrower shall furnish to the Administrative
Agent, with sufficient copies for all Lenders:



(i)
at the time the same are sent, copies of all financial statements, annual
budgets and such other information or material which is reasonably requested by
the Administrative Agent including, without limitation, copies of all reports,
notices, and other documents, if any, which the Borrower may make to, or file
with, any Governmental Authority or which may be required to be delivered to the
Trustee under the Trust Indenture including, without limitation, notice of any
"Event of Default" under the Trust Indenture, at the time such documents are
required to be delivered to the Trustee in accordance with the provisions of the
Trust Indenture;



(ii)
copies of any Supplemental Indenture which amends in any way the Trust
Indenture, the Fifteenth Supplemental Indenture or the Series 15 Bond; and



(iii)
upon delivery of each of the items set out in paragraphs 6.4(a)(i) and (ii) of
the Trust Indenture, the Borrower's Certificate of Compliance.



(b)
Payments Under This Agreement and Credit Documents. The Borrower shall pay,
discharge or otherwise satisfy all amounts payable under this Agreement in
accordance with the terms of this Agreement and all amounts payable under any
Credit Document in accordance with the terms thereof.



(c)
Proceeds. The Borrower shall use the proceeds of any Accommodation only for the
purposes permitted pursuant to Section 2.1.



(d)
Inspection of Property, Books and Records, Discussions. The Borrower shall keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all Applicable Laws shall be made of all dealings and
transactions in relation to its business and activities, and permit
representatives and agents of the Administrative Agent upon reasonable notice to
the Borrower and during business hours, to visit and inspect any of the
properties and examine and make abstracts from any of the books and records of
the Borrower as often as may reasonably be desired, and, subject to applicable
securities laws, to discuss the    business, operations, property, condition and
prospects (financial or otherwise) of the Borrower with those officers and
employers of the Borrower designated by its senior executive officers.



LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-31-



(e)
Anti-Money Laundering and Terrorist Financing. The Borrower has taken, and shall
continue to take, commercially reasonable measures (in any event as required by
Applicable Law) to ensure that it is and shall be in compliance with the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
all other present and future Applicable Laws of similar application to which the
Borrower is subject.



(f)
Notices. The Borrower shall promptly give notice to the Administrative Agent of:



(i)
the occurrence of any Default or Event of Default;



(ii)
the commencement of, or receipt by the Borrower of a written threat of, any
action, suit or proceeding against or affecting the Borrower before any court or
arbitrator or before or by any Governmental Authority, in Canada or elsewhere,
or before any board, which claims in excess of Twenty-five Million Dollars
(Cdn.$25,000,000) or which, in any case or in the aggregate, has, or has any
reasonable likelihood of having, a Material Adverse Effect or a material adverse
change on the business, operations or assets of the Borrower, taken as a whole,
and such further information in respect thereof as the Administrative Agent may
request from time to time;



(iii)
any notice of any violation or administrative or judicial complaint or order
having been filed or, to the Borrower's knowledge, about to be filed against the
Borrower which has, or has any reasonable likelihood of having, a Material
Adverse Effect or a material adverse change on the business, operations or
assets of the Borrower, taken as a whole;



(iv)
any notice from any Governmental Authority or any other Person alleging that the
Borrower is or may be subject to any Environmental Liability which has, or has
any reasonable likelihood of having, a Material Adverse Effect or a material
adverse change on the business, operations or assets of the Borrower, taken as a
whole;



(v)
the occurrence or non-occurrence of any other event which has, or has a
reasonable likelihood of having, a Material Adverse Effect or which has a
material adverse change on the business, operations or assets of the Borrower,
taken as a whole;



(vi)
any changes in the ownership structure to the Borrower; and



(vii)    any notice of a change in rating by one or more Rating Agencies.


(g)
Permitted Joint Arrangements. (i) The total equity investment of the Borrower in
Permitted JA Subsidiaries (such as Kainai Link, L.P. to the extent that it meets
the definition of Permitted JA Subsidiary) and Permitted Joint Arrangements
shall not exceed an aggregate amount equal to Cdn.$200,000,000; and (ii) the
Borrower shall not form any Subsidiaries other than Permitted JA Subsidiaries
and shall not enter into any Joint Arrangements other than Permitted Joint
Arrangements. The Borrower shall deliver to the Administrative Agent not later
than sixty (60) days after the end of each fiscal quarter, an Officer's
Certificate certifying as to the matters in this Paragraph (g) including
regarding what portion of the above Cdn.$200,000,000 has been used and how/where
it has been used.



9.3    Maintenance of Total Capitalization


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-32-



(a)
The Borrower covenants and agrees that, so long as any Accommodation is
outstanding or the Borrower is entitled to obtain any Accommodation under the
Credit Facilities, the aggregate amount of all Indebtedness of the Borrower
(other than Financial Instrument Obligations in accordance with Section 6.3 of
the Trust Indenture) shall not exceed seventy-five percent (75%) of the Total
Capitalization of the Borrower. For greater certainty, for the purposes of this
Section 9.3, (i) the foregoing calculations of both the aggregate amount of all
Indebtedness of the Borrower and the Total Capitalization of the Borrower shall
exclude any non• recourse debt incurred by Permitted JA Subsidiaries in
connection with their related Permitted Joint Arrangements as well as any equity
contributions made in respect of such Permitted Joint Arrangements, to the
extent in each case that the Borrower is in compliance with Section 9 .2(g) in
respect of such joint arrangement, and (ii) when ascertaining maintenance of
Total Capitalization for this purpose, the exclusions shall apply to both the
numerator component of that definition (ie exclusion of the related debt) and to
the denominator component of that definition (ie exclusion of the related debt
and equity).



(b)
The Borrower shall deliver to the Administrative Agent not later than sixty (60)
days after the end of each fiscal quarter, an Officer's Certificate certifying
as to the matter in Paragraph (a) above.




ARTICLE 10
CONDITIONS PRECEDENT TO BORROWINGS


10.1    Conditions Precedent to Initial Borrowing


Notwithstanding the execution of this Agreement by any of the parties hereto,
the Lenders shall not be bound by the terms of this Agreement nor obliged to
make available any portion of the initial Borrowing following the Effective Date
unless each of the following conditions ts
satisfied:


(a)
the Borrower shall confirm the cancellation of the existing credit facility
created under the Second Amended and Restated Credit Agreement in the principal
amount of Cdn.$1,425,000,000.00;



(b)
the Borrower shall provide evidence to the Administrative Agent that its
Commercial Paper Program continues to be in full force and effect;



(c)
the Administrative Agent shall have received any required Borrowing Notice;



(d)
there shall exist no Default or Event of Default on the said initial Borrowing
Date and, if required by the Administrative Agent, the Borrower shall have
delivered to the Administrative Agent a Borrower's Certificate of Compliance;



(e)
all representations and warranties contained in Article 8 shall be true on and
as of the initial Borrowing Date with the same effect as if such representations
and warranties had been made on and as of the initial Borrowing Date and, if
required by the Administrative Agent, the Borrower shall have delivered to the
Administrative Agent a Borrower's Certificate of Compliance;



(f)
the Trust Indenture shall not have been amended;



(g)
the Administrative Agent and the Lenders shall have received any Credit
Documents required by the Administrative Agent and the Lenders duly executed by
the Borrower, including, without limitation, the supplemental indenture to the
Trust Indenture authorizing the execution of the Pledged Bond and delivery
thereof to the trustee under the Trust Indenture;



(h)
the following documents in form, substance and execution acceptable to the
Administrative Agent shall have been delivered to the Administrative Agent:



(i)
duly certified copies of the constating documents of the Borrower and the
General Partner and of all necessary proceedings taken and required to be taken
by the Borrower to authorize the execution and delivery of this Agreement and
the Credit


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-33-

Documents to which it is a party and the entering into and performance of the
transactions contemplated herein and therein;


(ii)
certificates of incumbency of the General Partner setting forth specimen
signatures of the persons authorized to execute this Agreement and the Credit
Documents to which it is a party;



(iii)
certificate of status or the equivalent relative to the Borrower and the General
Partner under the laws of Canada or its jurisdiction of creation; and



(iv)
the opinion of counsel for the Borrower in form and substance satisfactory to
the Administrative Agent and the Lenders;



(i)
the Administrative Agent and the Lenders shall have received evidence that all
necessary corporate, governmental and other third party approvals have been
obtained in form and substance acceptable to the Administrative Agent and the
Lenders, each acting reasonably;



(j)
all fees payable on or before the date hereof in connection with the Credit
Facility under this Agreement and the Fee Letter shall have been paid to the
applicable parties; and



(k)
the Administrative Agent and the Lenders are satisfied in their sole and
absolute discretion that all of the provisions of Article 9 have been complied
with to their satisfaction.



10.2    Conditions Precedent to Subsequent Borrowings


Notwithstanding the execution of this Agreement by any of the parties hereto,
the Lenders shall not be bound by the terms of this Agreement nor obliged to
make available any portion of any Borrowing after the initial Borrowing, unless
the Borrower (by way of the delivery of a Borrower's Certificate of Compliance),
or the Borrower's counsel (if appropriate), confirms to the Administrative Agent
that each of the following conditions is satisfied:


(a)
the Borrower's existing Commercial Paper Program continues to be in full force
and effect;



(b)
the Administrative Agent shall have received any required Borrowing Notice;



(c)
there shall exist no Default or Event of Default on the said Borrowing Date and,
if required by the Administrative Agent, the Borrower shall have delivered to
the Administrative Agent a Borrower's Certificate of Compliance;



(d)
all representatives and warranties contained in Section 8.1 shall be true on and
as of the Borrowing Date with the same effect as if such representations and
warranties had been made on and as of the initial Borrowing Date and, if
required by the Administrative Agent, the Borrower shall have delivered to the
Administrative Agent a Borrower's Certificate of Compliance;



(e)
all fees payable on or before the date of any subsequent Borrowing under the Fee
Letter and this Agreement shall have been paid to the applicable party as and
when due and payable thereunder; and


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-34-



(f)
the Trust Indenture shall not have been amended.



10.3    Waiver


The Lenders may, at their option, waive any condition precedent set out in
Section 10.1 or 10.2 or make available any Borrowing prior to such condition
precedent being fulfilled. Any such Borrowing shall be deemed to be made
pursuant to the terms hereof. Any such waiver shall not be effective unless it
is in writing and shall not operate to excuse the Borrower from full and
complete compliance with this Article 10 or any other provision hereof on future
occasions.
ARTICLE 11
EVENTS OF DEFAULT


11.1    Events of Default


Any of the following events shall constitute an "Event of Default" hereunder:


(a)
Trust Indenture. Each of the events set out in Section 10.1 of the Trust
Indenture including applicable notice and grace periods;



(b)
Default in Payment of any Amount Hereunder. If the Borrower fails to pay any
interest, fees or any amount owing to the Lenders or any of them hereunder
(other than principal amounts), or under any Credit Document when due and
payable hereunder or thereunder and the Borrower fails to pay such interest,
fees or any amount owing to the Lenders or any of them hereunder (other than
principal amounts) within five (5) Business Days after notice is given by the
Administrative Agent to the Borrower. For clarity, the failure to pay a
principal payment shall be an immediate Event of Default and the Administrative
Agent shall have the remedies available pursuant to Section 11.2;



(c)
Default in Other Provisions. If the Borrower shall fail, refuse or default in
any material respect with the performance or observance of any of the covenants,
agreements or conditions contained herein and such failure, refusal or default
adversely affects the Lenders and, such failure, refusal or default continues
for a period of thirty (30) days after written notice thereof by the
Administrative Agent; and



(d)
Full Force and Effect. If this Agreement or any material portion hereof shall,
at any time after its respective execution and delivery and for any reason,
cease in any way to be in full force and effect or if the validity or
enforceability of this Agreement is disputed in any manner by the Borrower and
the Credit Facility have not been repaid within 30 days of demand therefor by
the Administrative Agent.



11.2    Remedies


Upon the occurrence of any Default or Event of Default, and at any time
thereafter if the Default or Event of Default shall then be continuing, the
Lenders in their sole discretion may direct the Administrative Agent to give
notice to the Borrower that no further Accommodation will be available hereunder
while the Default or Event of Default continues, whereupon the Lenders shall not
be obliged to provide any further Borrowings to the Borrower while the Default
or Event of Default continues. Upon the occurrence of any Event of Default, and
at any time thereafter if the Event of Default shall then be continuing, the
Lenders in their sole discretion, and the Administrative Agent acting on their
behalf, may take any or all of the following actions:



LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-35-

(a)
demand payment of any principal, accrued interest, fees and other amounts which
are then due and owing in respect of the Accommodations under the Credit
Facility without presentment, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;



(b)
declare by notice to the Borrower the Credit Facility terminated, whereupon the
same shall terminate immediately without any further notice of any kind;



(c)
demand payment of the Pledged Bond in accordance with the provisions of the Bond
Delivery Agreement; and



(d)
assign all or any part of the outstanding Accommodations and the amounts payable
hereunder to any Person without reference to Article 12.



11.3    Remedies Cumulative


The rights and remedies of the Lenders and the Administrative Agent under this
Agreement and the Credit Documents are cumulative.


11.4    Appropriation of Moneys Received


The Lenders, and the Administrative Agent on behalf of the Lenders as between
the Lenders and the Borrower, may from time to time when an Event of Default has
occurred and is continuing appropriate any monies received from the Borrower in
or toward payment of such of the obligations of the Borrower hereunder as the
Lenders in their sole discretion may see fit.


11.5    Non-Merger


The taking of any action or dealing whatsoever by the Lender or the
Administrative Agent in respect of the Borrower or any security shall not
operate as a merger of any of the obligations of the Borrower to the Lenders or
the Administrative Agent or in any way suspend payment or affect or prejudice
the rights, remedies and powers, legal or equitable, which the Lenders or the
Administrative Agent may have under Section 11.3 in connection with such
obligations.


11.6    Waiver


No delay on the part of the Lenders or the Administrative Agent in exercising
any right or privilege hereunder shall operate as a waiver thereof. No Default
or Event of Default shall be waived except by a written waiver in accordance
with Section 13.10. Each written waiver shall apply only to the Default or Event
of Default to which it is expressed to apply. No written waiver shall preclude
the subsequent exercise by the Lenders or the Administrative Agent of any right,
power or privilege hereunder or extend to or apply to any other Default or Event
of Default.


11.7    Set-off


Each of the Administrative Agent and any Lender with whom the Borrower maintains
any account or accounts shall enter into an agreement with the Trustee, in form
and substance satisfactory to the Trustee, pursuant to which the Administrative
Agent or such Lender, as applicable, confirms to the Trustee that:


(a)
in respect of any Funds and Accounts (as defined in the Trust Indenture) forming
part of the Collateral (as defined in the Trust Indenture), the Trustee has a
security interest in such


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-36-

Funds and Accounts and the cash on deposit therein are Permitted Investments
forming part thereof;


(b)
the Administrative Agent or such Lender, as applicable, has and will have no
security interest in any such Fund or Account or the cash on deposit therein or
Permitted Investments forming part thereof; and



(c)
the only rights of set-off which may be exercised by the Administrative Agent or
such Lender in respect of any such Fund or Account or the cash on deposit
therein or Permitted Investments forming part thereof are those arising out of
the operation of the relevant account unless the Administrative Agent or such
Lender has agreed to remit all amounts so set-off to the Trustee to be dealt
with in accordance with the Trust Indenture;



provided that none of the foregoing shall apply to rights of set-off exercised
by the Administrative Agent in the ordinary course of the operation of the
Administrative Agents' centralized cash management system with the Borrower.


Upon the occurrence of an Event of Default and a demand by the Administrative
Agent for payment pursuant to Section 11.3, the Administrative Agent and each
Lender is hereby authorized by the Borrower at any time and from time to time
with notice to the Borrower to combine, consolidate and merge on behalf of the
Trustee for the benefit of the Bondholders (as defined in the Trust Indenture)
all or any of the Borrower's accounts with liabilities to the Administrative
Agent or such Lender and to set-off, appropriate and apply on behalf of the
Trustee for the benefit of such bondholders or to otherwise seize and remit to
the Trustee any and all deposits by or for the benefit of the Borrower with any
branch of the Administrative Agent or such Lender, general or special, matured
or unrnatured, and any other indebtedness and liability of the Administrative
Agent or such Lender to the Borrower, matured or unrnatured, against and on
account of the indebtedness of the Borrower hereunder when due, notwithstanding
that the balances of such accounts, deposits or indebtedness may or may not be
expressed in the same currency.


ARTICLE 12
THE ADMINISTRATIVE AGENT AND THE LENDERS


12.1    Authorization of Administrative Agent and Relationship


Each Lender hereby appoints BNS as Administrative Agent and BNS hereby accepts
such appointment. The appointment may only be terminated as expressly provided
in this Agreement. Each Lender hereby authorizes the Administrative Agent to
take all action on its behalf and to exercise such powers and perform such
duties under this Agreement as are expressly delegated to the Administrative
Agent by its terms, together with all powers reasonably incidental thereto.
Except as expressly specified in this Agreement, the Administrative Agent shall
have only those duties and responsibilities of a solely mechanical and
administrative nature that are expressly delegated to the Administrative Agent
by this Agreement or are reasonably incidental thereto. The Administrative Agent
may perform such duties by or through its agents or employees, but shall not by
reason of this Agreement have a fiduciary duty in respect of any Lender. As to
any matters not expressly provided for by this Agreement, the Administrative
Agent is not required to exercise any discretion or to take any action, but is
required to act or to refrain from acting (and is fully protected in so acting
or refraining from acting) upon the instructions of the Lenders or the Majority
Lenders, as the case may be. Those instructions shall be binding upon all
Lenders, but the Administrative Agent is not required to take any action which
exposes the Administrative    Agent to personal liability or which is contrary
to this Agreement or applicable law.



LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-37-

12.2    Disclaimer of Administrative Agent


The Administrative Agent makes no representation or warranty, and assumes no
responsibility with respect to the due execution, legality, validity,
sufficiency, enforceability or collectability of this Agreement or any other
Credit Document. The Administrative Agent assumes no responsibility for the
financial condition of the Borrower, or for the performance of its obligations
under this Agreement or any other Credit Document. The Administrative Agent
assumes no responsibility with respect to the accuracy, authenticity, legality,
validity, sufficiency or enforceability of any documents, papers, materials or
other information furnished by the Borrower to the Administrative Agent on
behalf of the Lenders. The Administrative Agent shall not be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or as to the
use of the proceeds of any credit hereunder or (unless the officers or employees
of the Lender acting as Administrative Agent active in their capacity as
officers or employees on the Borrower's accounts have actual knowledge thereof,
or have been notified thereof in writing by the Borrower or a Lender) of the
existence or possible existence of any Default or Event of Default. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with the Agreement, whether in the
good faith exercise of any discretion expressly granted to the Administrative
Agent or otherwise, except for actions or omissions arising from its or their
own negligence or wilful misconduct. With respect to its Commitment, the Lender
acting as Administrative Agent shall have the same rights and powers hereunder
as any other Lender, and may exercise the same as though it were not performing
the duties and functions delegated to it as Administrative Agent hereunder.


12.3    Failure of Lender to Fund


(a)
Unless the Administrative Agent has actual knowledge that a Lender has not made
or will not make available to the Administrative Agent for value on a Borrowing
Date the applicable amount required from such Lender pursuant to Article 2, the
Administrative Agent shall be entitled to assume that such amount has been or
will be received from such Lender when so due and the Administrative Agent may
(but shall not be obliged to), in reliance upon such assumption, make available
to the Borrower a corresponding amount. If such amount is not in fact received
by the Administrative Agent from such Lender on such Borrowing Date and the
Administrative Agent has made available a corresponding amount to the Borrower
on such Borrowing Date as aforesaid, such Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (i) the rate per annum then in
use at the Branch as a syndicate lender late payment rate, multiplied by (ii)
the amount that should have been paid to the Administrative Agent by such Lender
on such Borrowing Date and was not, multiplied by (iii) a fraction, the
numerator of which is the number of days that have elapsed from and including
such Borrowing Date to but excluding the date on which the amount is received by
the Administrative Agent from such Lender and the denominator of which is three
hundred and sixty-five (365). A certificate of the Administrative Agent
containing details of the amount owing by a Lender under this Section shall be
binding and conclusive in the absence of manifest error. If any such amount is
not in fact received by the Administrative Agent from such Lender on such
Borrowing Date, the Administrative Agent shall be entitled to recover from the
Borrower, on demand, the related amount made available by the Administrative
Agent to the Borrower as aforesaid together with interest thereon at the
applicable rate per annum payable by the Borrower hereunder.



(b)
Notwithstanding the provisions of Subsection 12.3(a), if any Lender fails to
make available to the Administrative Agent its Proportionate Share of any
Advance (such Lender being herein called the "Defaulting Lender"), the
Administrative Agent shall forthwith give notice of such failure by the
Defaulting Lender to the other Lenders. The Administrative


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-38-

Agent shall then forthwith give notice to the other Lenders that any Lender may
make available all or any portion of the Defaulting Lender's share of such
Advance in the place of the Defaulting Lender, but in no way shall any other
Lender or the Administrative Agent be obliged to do so. If more than one Lender
gives notice that it is prepared to make funds available in the place of a
Defaulting Lender in such circumstances and the aggregate of the funds which
such Lenders (herein collectively called the "Contributing Lenders" and
individually called the "Contributing Lender") are prepared to make available
exceeds the amount of the Advance which the Defaulting Lender failed to make,
then each Contributing Lender shall be deemed to have given notice that it is
prepared to make available a portion of such Advance based on the Contributing
Lenders' relative Proportionate Shares. If any Contributing Lender makes funds
available in the place of a Defaulting Lender in such circumstances, then the
Defaulting Lender shall pay to any Contributing Lender making the funds
available in its place, forthwith on demand any amount advanced on its behalf
together with interest thereon at the rate applicable to such Advance from the
date of advance to the date of payment, against payment by the Contributing
Lender making the funds available of all interest received in respect of the
Advance from the Borrower. The failure of any Lender to make available to the
Administrative Agent its Proportionate Share of any Advance as required herein
shall not relieve any other Lender of its obligations to make available to the
Administrative Agent its Proportionate Share of any Advance as required herein.


12.4    Replacement of Lenders


(a)
If any Lender defaults in its obligation to fund Loan hereunder, then the
Borrower may, at its sole expense and effort, upon 10 days' prior notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse, all of its interests, rights and obligations under this
Agreement and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that;



(i)
the Borrower pays the Administrative Agent an assignment fee specified in
Section 12.4(b);



(ii)
the assigning Lender receives payment of an amount equal to the outstanding
principal of its Loan and accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents from the Assignee, defined below
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts); and



(iii)
such assignment does not conflict with Applicable Laws.



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


(b)
Any Lender (herein sometimes called an "Assigning Lender") may, with the prior
written consent of the Administrative Agent and unless an Event of Default has
occurred, with the prior written consent of the Borrower, in each case not to be
unreasonably withheld or delayed, assign all or any part of its rights to, and
may have its obligations in respect of the Credit Facility assumed by, one or
more financial institutions or other entities (each an "Assignee") in minimum
amounts of Cdn.$10,000,000 and in Cdn.$5,000,000 increments.


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-39-

Without limiting the generality of the foregoing, no Lender shall assign any
portion of its Commitment (as set out on Schedule 5) if, after that assignment,
the Assigning Lender's commitment would be less than Cdn.$10,000,000. An
assignment shall become effective when the Borrower and the Administrative Agent
have been notified of it by the Assigning Lender and have received from the
parties to the assignment an executed assignment and assumption agreement (the
"Lender Assignment Agreement"), in a form reasonably satisfactory to the
Administrative Agent, and the Administrative Agent has received from the
Assignee an assignment fee of a minimum of Three Thousand, Five Hundred Canadian
Dollars (Cdn.$3,500) per Lender per assignment. From and after the effective
date specified in the Lender Assignment Agreement, the Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Lender
Assignment Agreement, shall have the rights and obligations of a Lender under
this Agreement to the same extent as if it were an original party in respect of
the rights or obligations assigned to it, and the Assigning Lender shall be
released and discharged accordingly and to the same extent, and such Schedules
as applicable shall be amended accordingly from time to time without further
notice or other requirement. Each partial assignment shall be made as an
assignment of a proportionate part of all of the Assigning Lender's rights and
obligations under this Agreement with respect to the Borrowing or the Commitment
assigned.


12.5    Payments by the Borrower


Unless otherwise expressly provided in this Agreement as among the Lenders, all
payments made by or on behalf of the Borrower pursuant to this Agreement shall
be made to and received by the Administrative Agent and shall be distributed by
the Agent to the Lenders as soon as possible upon receipt by the Administrative
Agent. Subject to any other provision of this Agreement concerning the
distribution of payments, the Administrative Agent shall cause distribution of:


(a)
payments of interest in accordance with each Lender's Advanced Share of the
Advances to which the payment relates;



(b)
repayments of principal in accordance with each Lender's Advanced Share of the
Advances to which the payment relates;



(c)
payments of standby fees in accordance with Section 4.3; and



(d)
all other payments including, without limitation, amounts received upon
realization, in accordance with each Lender's Proportionate Share; provided,
however, that with respect to proceeds of realization, no Lender shall receive
an amount in excess of the amounts owing to it in respect of the Accommodations.



Subject to Section 12.6, if the Administrative Agent does not distribute a
Lender's share of a payment made by the Borrower to that Lender for value on the
day that payment is made or deemed to have been made to the Administrative
Agent, the Administrative Agent shall pay to the Lender on demand an amount
equal to the product of (i) the rate per annum then in use at the Branch as a
syndicate lender late payment rate, multiplied by (ii) the Lender's share of the
amount received by the Administrative Agent from the Borrower and not so
distributed, multiplied by (iii) a fraction, the numerator of which is the
number of days that have elapsed from and including the date of receipt of the
payment by the Administrative Agent to but excluding the date on which the
payment is made by the Administrative Agent to such Lender and the denominator
of which is three hundred and sixty-five (365).


12.6    Payments by Administrative Agent

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-40-



(a)
For greater certainty, the following provisions shall apply to any and all
payments made by the Administrative Agent to the Lenders hereunder:



(i)
the Administrative Agent shall be under no obligation to make any payment
(whether in respect of principal, interest, fees or otherwise) to any Lender
until an amount in respect of such payment has been received by the
Administrative Agent from the Borrower;



(ii)
if the Administrative Agent receives less than the full amount of any payment of
principal, interest, fees or other amount owing by the Borrower under this
Agreement, the Administrative Agent shall have no obligation to remit to each
Lender any amount other than such Lender's share of that amount which is
actually received by the Administrative Agent;



(iii)
if a Lender's share of an Advance has been advanced, or a Lender's Commitment
has been outstanding, for less than the full period to which any payment (other
than a payment of principal) by the Borrower relates, such Lender's entitlement
to such payment shall be reduced in proportion to the length of time such
Lender's share of the Advance or such Lender's Commitment, as the case may be,
has actually been outstanding;



(iv)
the Administrative Agent acting reasonably and in good faith shall, after
consultation with the Lenders in the case of any dispute, determine in all cases
the amount of all payments to which each Lender is entitled and such
determination shall, in the absence of manifest error, be binding and
conclusive; and



(v)
upon request, the Administrative Agent shall deliver a statement detailing any
of the payments to the Lenders referred to herein.



(b)
Unless the Administrative Agent has actual knowledge that the Borrower has not
made or will not make a payment to the Administrative Agent for value on the
date in respect of which the Borrower has notified the Administrative Agent that
the payment will be made, the Administrative Agent shall be entitled to assume
that such payment has been or will be received from the Borrower when due and
the Administrative Agent may (but shall not be obliged to), in reliance upon
such assumption, pay the Lenders corresponding amounts. If the payment by the
Borrower is in fact not received by the Administrative Agent on the required
date and the Administrative Agent has made available corresponding amounts to
the Lenders, the Borrower shall, without limiting its other obligations under
this Agreement, indemnify the Administrative Agent against any and all
liabilities, obligations, losses, damages, penalties, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on or
incurred by the Administrative Agent as a result. A certificate of the
Administrative Agent with respect to any amount owing by the Borrower under this
Section shall be prima facie evidence of the amount owing in the absence of
manifest error. The Administrative Agent shall be entitled to recover from each
Lender to which a payment is made in reliance on the expectation of payment from
the Borrower in accordance with this Section, the full amount of such payment
that is not recovered from the Borrower, together with interest at the rate per
annum then in use at the Branch as a syndicate lender late payment rate, from
the date on which payment is made by the Administrative Agent to the date on
which repayment is made by the Lender receiving such payment.




LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-41-

12.7    Direct Payments


The Lenders agree among themselves that, except as otherwise provided for in
this Agreement, all sums received by a Lender relating to this Agreement whether
received by voluntary payment, by the exercise of the right of set-off or
compensation or by counterclaim, cross-action or otherwise, shall be shared by
each Lender so that the ultimate exposure of each Lender is in accordance with
its Advanced Share of all Advances under this Credit Facility, and each Lender
undertakes to do all such things as may be reasonably required to give full
effect to this Section, including without limitation, the purchase from other
Lenders of their proportionate interest in the Borrowings by the Lender who has
received an amount in excess of its Proportionate Share of amounts advanced
under this Credit Facility as shall be necessary to cause such purchasing Lender
to share the excess amount rateably with the other Lenders to the extent of
their Advanced Share of any Advances under this Credit Facility. If any Lender
shall obtain any payment of moneys due under this Agreement as referred to
above, it shall forthwith remit such payment to the Administrative Agent and,
upon receipt, the Administrative Agent shall distribute such payment in
accordance with the provisions of Section 12.6.


12.8    Administration of the Credit Facility


(a)
Unless otherwise specified herein, the Administrative Agent shall perform the
following duties under this Agreement:



(i)
prior to the first Borrowing, provided that the Administrative Agent has
received confirmation from the Borrower (by way of the delivery of a Borrower's
Certificate of Compliance), or the Borrower's counsel (if appropriate), that the
conditions in Section 10.1 has been complied with, advise the Lenders that all
conditions precedent have been fulfilled in accordance with the terms of this
Agreement, subject to Subsection 12.9(b) and any other applicable terms of this
Agreement;



(ii)
use reasonable efforts to collect promptly all sums due and payable by the
Borrower pursuant to this Agreement;



(iii)
hold all legal documents relating to the Credit Facility, maintain complete and
accurate records showing all Advances made by the Lenders, all remittances and
payments made by the Borrower to the Administrative Agent, all remittances and
payments made by the Administrative Agent to the Lenders and all fees or any
other sums received by the Administrative Agent and, except for accounts,
records and documents relating to the fees payable under any separate fee
agreement, allow each Lender and their respective advisers to examine such
accounts, records and documents at their own expense, and provide any Lender,
upon reasonable notice, with such copies thereof as such Lender may reasonably
require from time to time at the Lender's expense;



(iv)
except as otherwise specifically provided for in this Agreement, promptly advise
each Lender upon receipt of each notice and deliver to each Lender, promptly
upon receipt, all other written communications furnished by the Borrower to the
Administrative Agent on behalf of the Lenders pursuant to this Agreement,
including without limitation copies of financial reports and certificates which
are to be furnished to the Administrative Agent;



(v)
forward to each of the Lenders, upon request, copies of this Agreement, and
other Credit Documents (other than any separate fee agreement);


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-42-



(vi)
promptly forward to each Lender, upon request, an up-to-date loan status report;
and



(vii)
upon learning of same, promptly advise each Lender in writing of the occurrence
of an Event of Default or Default or the occurrence of any event, condition or
circumstance which would have a Material Adverse Effect on the ability of the
Borrower to comply with this Agreement or of the occurrence of any material
adverse change on the business, operations or assets of the Borrower, taken as a
whole, provided that, except as aforesaid, the Administrative Agent shall be
under no duty or obligation whatsoever to provide any notice to the Lenders and
further provided that each Lender hereby agrees to notify the Administrative
Agent of any Event of Default or Default of which it may reasonably become
aware.



(b)
The Administrative Agent may take the following actions only with the prior
consent of the Majority Lenders, unless otherwise specified in this Agreement:



(i)
subject to Subsection 12.8(c), exercise any and all rights of approval conferred
upon the Lenders by this Agreement;



(ii)
amend, modify or waive any of the terms of this Agreement (including
waiver    of an Event of Default or Default) if such amendment, modification or
waiver would have a Material Adverse Effect on the rights of the Lenders
thereunder and if such action is not otherwise provided for in Subsection
12.8(c);



(iii)
declare an Event of Default or take action to enforce performance of the
obligations of the Borrower and purse any available legal remedy necessary;



(iv)
decide to accelerate the amounts outstanding under the Credit Facility; and



(v)
pay insurance premiums, taxes and any other sums as may be reasonably required
to protect the interests of the Lenders.



(c)
The Administrative Agent may take the following actions only if the prior
unanimous consent of the Lenders is obtained, unless otherwise specified herein:



(i)
amend, modify, discharge, terminate or waive any of the terms of this Agreement
if such amendment, modification, discharge, termination or waiver would amend
the Canadian Dollar Amount of any Accommodation outstanding, reduce the interest
rate applicable to any Accommodation, reduce the fees or other amounts payable
with respect to any Accommodation, extend any date fixed for payment of
principal, interest or other amounts relating to the Credit Facility or extend
the Maturity Date of any Credit;



(ii)
amend the definition of"Majority Lenders" or this Subsection 12.8(c); and



(iii)
release, discharge or amend the Security Interest granted by the Borrower in
favour of the Trustee.



(d)
Notwithstanding Subsection 12.8(b) and any other provision of this Agreement
except for Subsection 12.8(c), in the absence of instructions from the Lenders
and where, in the sole


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-43-

opinion of the Administrative Agent, acting reasonably and in good faith, the
exigencies of the situation warrant such action to protect the interests of the
Lenders, the Administrative Agent may without notice to or consent of the
Lenders take such action on behalf of the Lenders as the Administrative Agent
deems appropriate or desirable.


(e)
As between the Borrower, the Administrative Agent and the Lenders:





(i)
all statements, certificates, consents and other documents which the
Administrative Agent purports to deliver on behalf of the Lenders or the
Majority Lenders shall be binding on each of the Lenders, and the Borrower shall
not be required to ascertain or confirm the authority of the Administrative
Agent in delivering such documents;



(ii)
all certificates, statements, notices and other documents which are delivered by
the Borrower to the Administrative Agent in accordance with this Agreement shall
be deemed to have been duly delivered to each of the Lenders, except where this
Agreement expressly requires delivery of notices of Advances and payments to the
Administrative Agent and/or individual Lenders; and



(iii)
all payments which are delivered by the Borrower to the Administrative Agent in
accordance with this Agreement shall be deemed to have been duly delivered to
each of the Lenders.



12.9    Rights of Administrative Agent


(a)
In administering the Credit Facility, the Administrative Agent may retain, at
the expense of the Lenders if such expenses are not recoverable from the
Borrower, such solicitors, counsel, auditors and other experts and agents as the
Administrative Agent may select, in its sole discretion, acting reasonably and
in good faith after consultation with the Lenders.



(b)
The Administrative Agent shall be entitled to rely on any communication,
instrument or document believed by it to be genuine and correct and to have been
signed by the proper individual or individuals, and shall be entitled to rely
and shall be protected in relying as to legal matters upon opinions of
independent legal advisers selected by it. The Administrative Agent may also
assume that any representation made by the Borrower is true and that no Event of
Default or Default has occurred unless the officers or employees of the
Administrative Agent have actual knowledge to the contrary or have received
notice to the contrary from any other party to this Agreement.



(c)
The Administrative Agent may, without any liability to account, accept deposits
from and lend money to and generally engage in any kind of banking or other
business with the Borrower, as if it were not the Administrative Agent.



(d)
Except in its own right as a Lender, the Administrative Agent shall not be
required to advance its own funds for any purpose, and in particular, shall not
be required to pay with its own funds insurance premiums, taxes or public
utility charges or the cost of repairs or maintenance with respect to the assets
which are the subject matter of any security, nor shall it be required to pay
with its own funds the fees of solicitors, counsel, auditors, experts or agents
engaged by it as permitted hereby.




LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-44-

(e)
The Administrative Agent shall be entitled to receive a fee for acting as
Administrative Agent, as agreed between the Administrative Agent and the
Borrower pursuant to the terms of the Fee Letter.



12.10    Acknowledgments, Representations and Covenants of Lenders


(a)
It is acknowledged and agreed by each Lender that it has itself been, and will
continue to be, solely responsible for making its own independent appraisal of
and investigations into the financial condition, creditworthiness, property,
affairs, status and nature of the Borrower. Accordingly, each Lender confirms to
the Administrative Agent that it has not relied, and will not hereafter rely, on
the Administrative Agent (i) to check or inquire on its behalf into the adequacy
or completeness of any information provided by the Borrower under or in
connection with this Agreement or the transactions herein contemplated (whether
or not such information has been or is hereafter distributed to such Lender by
the Administrative Agent) or (ii) to assess or keep under review on its behalf
the financial condition, creditworthiness, property, affairs, status or nature
of the Borrower.



(b)
Each Lender represents and warrants to the Administrative Agent and the Borrower
that it has the legal capacity to enter into this Agreement pursuant to its
constating documents and any applicable legislation and has not violated its
constating documents or any applicable legislation by so doing.



(c)
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower), rateably according to its Proportionate Share, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of the Credit
Documents or the transactions therein contemplated, provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent's negligence or wilful misconduct.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its Proportionate
Share of any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preservation of any rights of the
Administrative Agent or the Lenders under, or the enforcement of, or legal
advice in respect of rights    or responsibilities under this Agreement, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower. The obligation of the Lenders to indemnify the Administrative Agent
shall survive the termination of this Agreement.



(d)
Each of the Lenders acknowledges and confirms that in the event the
Administrative Agent does not receive payment in accordance with this Agreement,
it shall not be the obligation of the Administrative Agent to maintain the
Credit Facility in good standing nor shall any Lender have recourse to the
Administrative Agent in respect of any amounts owing to such Lender under this
Agreement.



(e)
Each Lender acknowledges and agrees that its obligation to advance its
Proportionate Share of Advances in accordance with the terms of this Agreement
is independent and in no way related to the obligation of any other Lender
hereunder.



(f)
Each Lender hereby acknowledges receipt of a copy of this Agreement and
acknowledges that it is satisfied with the form and content of such documents.


LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-45-



(g)
Except to the extent recovered by the Administrative Agent from the Borrower,
promptly following demand therefor, each Lender shall pay to the Administrative
Agent an amount equal to such Lender's Proportionate Share of any and all
reasonable costs, expenses, claims, losses and liabilities incurred by the
Administrative Agent in connection with this Agreement, except for those
incurred by reason of the Administrative Agent's negligence or willful
misconduct.



12.11    Collective Action of the Lenders


Each of the Lenders hereby acknowledges that to the extent permitted by
applicable law, the remedies provided under the Credit Documents to the Lenders
are for the benefit of the Lenders collectively and acting together and not
severally and further acknowledges that its rights hereunder and under any
security are to be exercised not severally, but by the Administrative Agent upon
the decision of the Majority Lenders or Lenders as required by this Agreement.
Accordingly, notwithstanding any of the provisions contained herein, each of the
Lenders hereby covenants and agrees that it shall not be entitled to take any
action hereunder or thereunder including, without limitation, any declaration of
default hereunder or thereunder but that any such action shall be taken only by
the Administrative Agent with the prior written agreement of the Majority
Lenders. Each of the Lenders hereby further covenants and agrees that upon any
such written agreement being given by the Majority Lenders, it shall co-operate
fully with the Administrative Agent to the extent requested by the
Administrative Agent.


12.12    Successor Administrative Agent


Subject to the appointment and acceptance of a Successor Administrative Agent as
provided in this Section, the Administrative Agent may resign at any time by
giving thirty (30) days' written notice thereof to the Lenders and the Borrower
and may be removed at any time by all Lenders other than the Lender that is
acting as Administrative Agent, upon thirty (30) days' written notice of
termination. Upon receipt of notice by the Lenders of the resignation of the
Administrative Agent, or upon giving notice of termination to the Administrative
Agent, the Majority Lenders (taking into account the Proportionate Share of the
resigning or terminated Administrative Agent) may, within twenty-one (21) days
and with the approval of the Borrower, such approval not to be unreasonably
withheld or delayed, appoint a successor from among the Lenders or, if no Lender
is willing to accept such an appointment, from among other financial
institutions which each have combined capital and reserves in excess of Two
Hundred and Fifty Million Canadian Dollars (Cdn.$250,000,000), and which have
offices in Toronto, Ontario (the "Successor Administrative Agent"). If no
Successor Administrative Agent has been so appointed and has accepted such
appointment within twenty-one (21) days after the retiring Administrative
Agent's giving of notice of resignation or receiving of notice of termination,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
Successor Administrative Agent in accordance herewith. Upon the acceptance of
any appointment as Administrative Agent hereunder by a Successor Administrative
Agent, the retiring Administrative Agent shall pay the Successor Administrative
Agent any unearned portion of any fee paid to the Administrative Agent for
acting as such, and the Successor Administrative Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its further duties and obligations as Administrative Agent under this
Agreement and the other Credit Documents. After any retiring Administrative
Agent's resignation hereunder as Administrative Agent, the provisions of this
Article shall continue to enure to its benefit and be binding upon it as to any
actions taken or omitted to be taken by it while it was Administrative Agent
hereunder.


12.13    Provisions Operative Between Lenders and Administrative Agent Only


Except for the provisions of Subsections 12.8(e), 12.lO(b), Sections 12.11,
12.12, 12.14,

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-46-

12.15(b) and 12.16, the provisions of this Article relating to the rights and
obligations of the Lenders and the Administrative Agent shall be operative as
between the Lenders and the Administrative Agent only, and the Borrower shall
not have any rights or obligations under or be entitled to rely for any purpose
upon such provisions.


12.14    and Participation- Approvals


A Lender may:


(a)
upon notice to the Borrower grant participation (a "Participation"i)n all or any
part of the rights, benefits and obligations of the Lenders hereunder to one or
more Persons (each a "Participant"); or



(b)
assign (an "Assignment") all or part of the rights, benefits and obligations of
such Lender hereunder to one or more Persons (each an "Assignee");



with the prior consent of the Borrower and the Administrative Agent, which
consent may be withheld by any such party in its sole discretion. Any such
Participant or Assignee may grant further Participation to other Participants or
make further assignments to other Assignees; with the prior consent of the
Borrower and the Administrative Agent, which consent may be withheld by any such
party in its sole discretion. Notwithstanding the foregoing, no grant to a
Participant or Assignment to an Assignee shall require the consent of the
Borrower at a time when any Event of Default has occurred and is continuing.


12.15    Assignments


(a)
Subject to Section 12.14, the Lenders collectively or individually may assign to
one or more Assignees all or a portion of their respective rights and
obligations under this Agreement (an undivided portion thereof corresponding to
the portion of the Commitment being assigned) by way of Assignment. The parties
to each such Assignment shall execute and deliver an Assignment Agreement in the
form set out in Schedule 4 to the Borrower, and to the Administrative Agent for
its consent and recording in the Register and, except in the case of an
Assignment by the Lenders collectively or an Assignment by a Lender to an
affiliate of that Lender, shall pay a processing and recording fee of Three
Thousand, Five Hundred Canadian Dollars (Cdn.$3,500) to the Administrative
Agent. After such execution, delivery, consent and recording the Assignee
thereunder shall be a party to this Agreement and, to the extent that rights and
obligations hereunder have been assigned to it, have the rights and obligations
of a Lender hereunder and the assigning Lender thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights and be released from its obligations
under this Agreement, other than obligations in respect of which it is then in
default and liabilities arising from its actions prior to the Assignment, and,
in the case of an Assignment Agreement covering all or the remaining portion of
an assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto. The Lenders agree that, provided that no Event
of Default under this Agreement or the Trust Indenture has occurred, no
assignment shall be made which would result in any increased costs to the
Borrower.



(b)
The agreements of an Assignee contained in an Assignment Agreement shall benefit
the assigning Lender thereunder, the other Lenders, the Administrative Agent and
the Borrower in accordance with the terms of the Assignment Agreement.




LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-47-

(c)
The Administrative Agent shall maintain at its address referred to herein a copy
of each Assignment Agreement delivered and consented to by the Lender and, where
required, by the Borrower and a register for recording the names and addresses
of the Lenders and the Commitment of each Lender from time to time (the
"Register"). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error. The Borrower, the Administrative Agent and each
of the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement, and need not recognize any
Person as a Lender unless it is recorded in the Register as a Lender. The
Register shall be available for inspection by any Lender or the Borrower at any
reasonable time and from time to time upon reasonable prior notice.



(d)
Upon its receipt of an Assignment Agreement executed by an assigning Lender and
an Assignee and approved by the Administrative Agent, and, where required, by
the Borrower, the Administrative Agent shall, if the Assignment Agreement has
been completed and is in the required form with such immaterial changes as are
acceptable to the Administrative Agent:



(i)
record the information contained therein in the Register; and



(ii)
give prompt notice thereof to the other Lenders and the Borrower, and provide
them with an updated version of Schedule 5.



12.16    Participation


Each Lender may (subject to the provisions of Section 12.14) grant Participation
to one or more financial institutions in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment), but the Participant shall not become a Lender and:


(a)
the Lender's obligations under this Agreement (including, without limitation,
its Commitment) shall remain unchanged;



(b)
the Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations;



(c)
the Borrower, the Administrative Agent and the other Lenders shall continue to
deal solely and directly with the Lender in connection with the Lender's rights
and obligations under this Agreement; and



(d)
no Participant shall have any right to participate in any decision of the Lender
or the Majority Lenders hereunder or to approve any amendment or waiver of any
provision of this Agreement, or any consent to any departure by any Person
therefrom.



ARTICLE 13
MISCELLANEOUS


13.1    Expenses


The Borrower shall, whether or not any or all of the transactions hereby
contemplated shall be consummated, pay all reasonable costs and expenses of the
Administrative Agent and the Lenders in connection with the preparation,
execution, delivery, registration granting or obtaining of consents or approvals
or the exercise of any discretion under this Agreement, the Credit Documents and
all related documentation and the

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-48-

amendment and enforcement of, and the preservation of any of the Administrative
Agent's and Lender's rights under, this Agreement, the Credit Documents and all
related documentation, provided that any legal counsel retained will represent
both the Administrative Agent and the Lenders and no costs or expenses for legal
counsel incurred by any Lender individually shall be payable pursuant to this
Section 13 .1.


13.2    Further Assurances


The Borrower shall, from time to time forthwith upon reasonable request by the
Administrative Agent do, make and execute all such documents, acts, matters and
things as may be required by the Administrative Agent to give effect to this
Agreement and any of the Credit Documents.


13.3    Notices


Any notice or communication to be given hereunder may be effectively given by
delivering the same to the addresses hereafter set forth or by sending the same
by facsimile to the numbers hereafter set forth. Any notice so delivered shall
be deemed to have been received on the date delivered and any facsimile notice
shall be deemed to have been received on transmission, if in either case the
date thereof is a Business Day and if it is prior to 4:00 p.m. (Toronto, Ontario
time) and, if not, on the next Business Day following delivery or transmission.
The addresses for delivery and numbers for facsimiles of the parties for the
purposes hereof shall be as set forth on the execution pages of this Agreement.
Any party may from time to time notify the other party, in accordance with the
provisions hereof, of any change of its address or facsimile number which
thereafter, until changed by like notice, shall be the address or facsimile
number of such party for all purposes of this Agreement.
If to the Administrative Agent and/or Co-Lead Arranger and Co-Bookrunner:
The Bank of Nova Scotia
Scotia Capital - Corporate Banking - Power
62"d Floor, Scotia Plaza
40 King Street West
Toronto, Ontario MSW 2X6


Attention:    Bradley Walker, Director
Facsimile:    (416) 866-4788




If to the Syndication Agent and/or Co-Lead Arranger and Co-Bookrunner:


Royal Bank of Canada
Royal Bank Plaza
200 Bay Street, 4th Floor, South Tower
P.O. Box 50
Toronto, Ontario M5J 2W7


Attention:    Managing Director
Facsimile:    (416) 842-5320


If to the Co-Documentation Agents:

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-49-



Bank of Montreal
BMO Capital Markets
2200, 333 - 7th Avenue SW
Calgary, Alberta T2P 2Zl


Attention:    Robert Heinrichs, Director
Facsimile:    (403) 515-3656


and:


National Bank of Canada
Corporate & Investment Banking Group
450 - 1st Street SW, Suite 2802
Calgary, Alberta T2P 5Hl


Attention:    John Niedermier
Facsimile:    (403) 265-0543


If to the Lenders:


The Toronto-Dominion Bank
Investment Banking
66 Wellington Street West, 9th Floor
Toronto, Ontario M5K 1A2


Attention:    •
Facsimile:    •


and:


Alberta Treasury Branches
Suite 600, 444-ih Avenue SW
Calgary, Alberta T2P OX8


Attention:     Tim Poole, Director
Facsimile:    (403) 974-5784


If to the Borrower and/or the General Partner:


AltaLink Management Ltd.
2611 - 3rd Avenue SE
Calgary, Alberta T2A 7W7


Attention:     Christopher Lomore, Vice President, Treasurer
Facsimile:    (403) 267-3407

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-50-



with a copy to:


Borden Ladner Gervais LLP
1000 Canterra Tower
400 Third Avenue S.W.
Calgary, Alberta T2P 4H2


Attention:    Allan Nielsen
Facsimile:    (403) 266-1395


13.4    Survival


All agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the Credit Documents and the
obtaining of Accommodations.


13.5    Benefit of Agreement


This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns; provided, however,
that the Borrower may not assign or transfer any of its rights or obligations
hereunder other than as provided under Article 12.


13.6    Severability


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof and any such
prohibitions or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


13.7    Entire Agreement


This Agreement, the Credit Documents and all documentation contemplated herein
constitute the entire agreement among the parties relating to the subject matter
hereof except for any fee agreements between the Borrower and the Administrative
Agent.


13.8    Credit Documents


Notwithstanding any contrary provision contained in the Credit Documents, in the
event of any conflict or inconsistency between any of the provisions in this
Agreement and any of the provisions in the Credit Documents, as against the
parties hereto and their respective successors and permitted assigns the
provisions in this Agreement shall prevail.


13.9    Counterparts


This Agreement may be executed in any number of counterparts, each of which
shall be considered to be an original, and which together shall constitute one
and the same document.


13.10    Amendments/Approvals and Consents/Waivers


No amendment or waiver of any provision of this Agreement or of any Credit
Document contemplated herein, nor consent to any departure by the Borrower
therefrom, nor any approval, consent, opinion, confirmation

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------

-51-

of satisfaction, direction, specification or agreement to be given by the
Lenders or the Administrative Agent on behalf of the Lenders hereunder shall be
effective unless the same shall be in writing and signed by the Administrative
Agent and then such amendment, waiver, consent, approval, opinion, confirmation
of satisfaction, direction, specification or agreement shall be effective only
in the specific instance and for the specific purpose for which it is given.


13.11    Acknowledgement


The Borrower is a limited partnership formed under the Partnership Act
(Alberta), a limited partner of which is only liable for any of its liabilities
or any of its losses to the extent of the amount that such limited partner has
contributed or agreed to contribute to its capital and such limited partner's
pro rata share of any undistributed income.


[The remainder of this page intentionally left blank]



LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




IN WITNESS OF WHICH the parties hereto have duly executed this Agreement as of
the date set forth on the first page of this Agreement.


ALTALINK MANAGEMENT LTD,. as
General Partner of ALTALINK, L.P.
By:
/s/ Joseph Bronneberg
 
Name:
Joseph Bronneberg
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
By:
/s/ Christopher J. Lomore
 
Name:
Christopher J. Lomore
 
Title:
Vice President, Treasurer
 
 
 
ALTALINK MANAGEMENT LTD.
By:
/s/ Joseph Bronneberg
 
Name:
Joseph Bronneberg
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
By:
/s/ Christopher J. Lomore
 
Name:
Christopher J. Lomore
 
Title:
Vice President, Treasurer

























































Signature Page to Alta/ink Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as
Administrative Agent, Co-Lead Arranger
and Co-Bookrunner
By:
/s/ Robert Boomhour
 
Name:
Robert Boomhour
 
Title:
Director
 
 
 
By:
/s/ Clement Yu
 
Name:
Clement Yu
 
Title:
Associate Director
 
 
 
THE BANK OF NOVA SCOTIA, as Lender
By:
/s/ Bradley Walker
 
Name:
Bradley Walker
 
Title:
Director
 
 
 
By:
/s/ Matthew Hartnoll
 
Name:
Matthew Hartnoll
 
Title:
Associate Director































































Signature Page to Alta/ink Third Amended and Restated Credit Agreement







--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as
Syndication Agent, Co Lead Arranger, and
Co-Bookrunner
By:
/s/ Timothy P. Murray
 
Name:
Timothy P. Murray
 
Title:
Authorized Signatory
 
 
 
ROYAL BANK OF CANADA, as Lender
By:
/s/ Timothy P. Murray
 
Name:
Timothy P. Murray
 
Title:
Authorized Signatory











































































Signature Page to Alta/ink Third Amended and Restated Credit Agreement






--------------------------------------------------------------------------------






THE BANK OF MONTREAL, as Co-
Documentation Agent
By:
/s/ Carol McDonald
 
Name:
Carol McDonald
 
Title:
Vice President
 
 
 
By:
/s/ Connor Irving
 
Name:
Connor Irving
 
Title:
Associate
 
 
 
THE BANK OF MONTREAL, as Lender
By:
/s/ Carol McDonald
 
Name:
Carol McDonald
 
Title:
Vice President
 
 
 
By:
/s/ Connor Irving
 
Name:
Connor Irving
 
Title:
Associate



















Signature Page to Alta/ink Third Amended and Restated Credit Agreement





--------------------------------------------------------------------------------




NATIONAL BANK OF CANADA, as Co-
Documentation Agent
By:
/s/ Mark Williamson
 
Name:
Mark Williamson
 
Title:
Authorized Signatory
 
 
 
By:
/s/ John Niedermier
 
Name:
John Niedermier
 
Title:
Authorized Signatory
 
 
 
NATIONAL BANK OF CANADA, as Lender
By:
/s/ Mark Williamson
 
Name:
Mark Williamson
 
Title:
Authorized Signatory
 
 
 
By:
/s/ John Niedermier
 
Name:
John Niedermier
 
Title:
Authorized Signatory





































































Signature Page to Alta/ink Third Amended and Restated Credit Agreement






--------------------------------------------------------------------------------




THE TORONTO DOMINION BANK, as Lender
By:
/s/ David Manli
 
Name:
David Manli
 
Title:
Vice President
 
 
 
By:
/s/ Matt Handel
 
Name:
Matt Handel
 
Title:
Managing Director





























































































Signature Page to Alta/ink Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




ALBERTA TREASURY BRANCHES, as Lender
By:
/s/ Tim Poole
 
Name:
Tim Poole
 
Title:
Director Energy
 
 
 
By:
/s/ Trevor Guinard
 
Name:
Trevor Guinard
 
Title:
Associate Director Energy





























































































Signature Page to Altalink Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




SCHEDULE 1
BORROWER'S CERTIFICATE OF COMPLIANCE






TO:    The Bank of Nova Scotia ("BNS"), as Administrative Agent for the Lenders,
under the
Credit Agreement


This Certificate is delivered to you pursuant to the Third Amended and Restated
Credit Agreement made as of December 19, 2013, as amended, restated or replaced
from time to time (the "Credit Agreement") between AltaLink, L.P., AltaLink
Management Ltd., BNS, as Administrative Agent, Co-Lead Arranger and
Co-Bookrunner, Royal Bank of Canada ("RBC"), as Syndication Agent, Co-Lead
Arranger and Co-Bookrunner, The Bank of Montreal ("BMO") and National Bank of
Canada ("NBC"), as Co-Documentation Agents, and BNS, RBC, BMO, NBC, The
Toronto-Dominion Bank and Alberta Treasury Branches, as Lenders, and the other
Lenders which from time to time become a party thereto.


Capitalized terms used in this Certificate and not otherwise defined have the
meanings given in the Credit Agreement.


The undersigned has read the provisions of the Credit Agreement which are
relevant to the furnishing of this Certificate. The undersigned has made such
examination and investigation as was, in the opinion of the undersigned,
necessary to enable the undersigned to express an informed opinion on the
matters set out herein.


The undersigned hereby certifies that as of the date hereof:


1.
Representations and Warranties. All representations and warranties of the
Borrower and the General Partner contained in the Credit Agreement are true and
correct in all material respects as if made on and as of the date hereof, except
as set out in Appendix I hereto or otherwise notified to the Administrative
Agent under the Credit Agreement.



2.
Default/Event of Default. No Default or Event of Default under the Credit
Agreement has occurred and is continuing.



3.
Limitation on Indebtedness. The aggregate amount of all Indebtedness of the
Borrower (other than Financial Instrument Obligations in accordance with Section
6.3 of the Trust Indenture) does not exceed seventy-five percent (75%) of the
Total Capitalization of the Borrower.



4.
Permitted Joint Arrangements. (i) The total equity investment of the Borrower in
Permitted JA Subsidiaries and Permitted Joint Arrangements does not exceed an
aggregate amount equal to Cdn.$200,000,000; and (ii) the Borrower has not formed
any Subsidiaries other than Permitted JA Subsidiaries and has not entered into
any joint ventures or joint arrangements other than Permitted Joint
Arrangements. The following represents investments by the Borrower in Permitted
JA Subsidiaries and Permitted Joint Arrangements as of the date hereof which
aggregate amount does not exceed Cdn.$200,000,000: [Borrower to provide
details.].








LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




DATED this __ day of ______ , 201_.


ALTALINK MANAGEMENT LTD., as
general partner of ALTALINK, L.P.


By: _____________________
Name: Joe Bronneberg
Title: Executive Vice-President and CFO


By: _____________________
Name: Christopher Lomore
Title: Vice President, Treasurer
I/We have the authority to bind the Partnership.


ALTALINK MANAGEMENT LTD.
By: _____________________
Name: Joe Bronneberg
Title: Executive Vice-President and CFO
By: _____________________
Name: Christopher Lomore
Title: Vice President, Treasurer
I/W e have the authority to bind the Corporation.






















































Syndicate Facility- Certificate of Compliance- Signature Page






LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




APPENDIX I
EXCEPTIONS AND QUALIFICATIONS TO
BORROWER'S CERTIFICATE OF COMPLIANCE

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




SCHEDULE 2(A)
BORROWING NOTICE




The Bank of Nova Scotia
Global Wholesale Services
720 King Street West
2nd Floor
Toronto, ON M5V 2T3


Attention:    John Hall, Director, Loan Operations
Facsimile:    (416) 866-5991


The Lenders under the Credit Agreement


Dear Sirs/Mesdames:


You are hereby notified that the undersigned, intends to avail itself of the
Credit Facility established in its favour pursuant to the Third Amended and
Restated Credit Agreement made as of December 19, 2013, as amended, restated or
replaced from time to time (the "Credit Agreement")between AltaLink, L.P.,
AltaLink Management Ltd., The Bank of Nova Scotia ("BNS"), as Administrative
Agent, Co-Lead Arranger and Co-Bookrunner, Royal Bank of Canada ("RBC"), as
Syndication Agent, Co-Lead Arranger and Co-Bookrunner, The Bank of Montreal
("BMO")and National Bank of Canada ("NBC"), as Co-Documentation Agents, and BNS,
RBC, BMO, NBC, The Toronto-Dominion Bank and Alberta Treasury Branches, as
Lenders, and the other Lenders which from time to time become a party thereto.


Capitalized terms used in this Borrowing Notice and not otherwise defined have
the meanings given in the Credit Agreement.


The undersigned hereby irrevocably requests a Borrowing as follows:
(a)    Prime Rate Loan in the amount of Cdn.$Ÿ; and
(b)
Bankers' Acceptance or Ÿ in the aggregate amount of Cdn.$Ÿ having a term of Ÿ
days [add same provision for any other amount and term requested].



All Loans made pursuant to this Notice of Borrowing shall be credited to the
undersigned's account no. • at the Branch. In the case of a Bankers' Acceptance,
it shall be delivered to •. The requested Borrowing Date is •. [If the
undersigned requires a bank draft to be issued by BNS as a debit to the
undersigned account at the Branch and to be delivered on the undersigned's
behalf, add an irrevocable direction to that effect, specifying the Person to
whom it is to be delivered.]


In the case of a Discount Note, it shall be delivered to Ÿ. The requested
Borrowing Date is Ÿ.


All representations and warranties of the Borrower contained in the Credit
Agreement are true and correct in all material respects as if made on and as of
the date hereof.

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




-2-




No Default or Event of Default under the Credit Agreement has occurred and is
continuing.








DATED this _day _____ , 201_.




ALTALINK MANAGEMENT LTD., as
general partner of ALTALINK, L.P.


By: _______________________________
Name:
Title:
By: _______________________________
Name:
Title:
I/We have the authority to bind the Partnership.

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




SCHEDULE 2(B)
NOTICE OF ROLL OVER


The Bank of Nova Scotia
Global Wholesale Services
720 King Street West
2nd Floor
Toronto, ON M5V 2T3


Attention:    John Hall, Director, Loan Operations
Facsimile:    (416) 866-5991


The Lenders under the Credit Agreement


Dear Sirs/Mesdames:


We refer to Section 2.4 of the Third Amended and Restated Credit Agreement made
as of December 19, 2013, as amended, restated or replaced from time to time (the
"Credit Agreement") between AltaLink, L.P., AltaLink Management Ltd., The Bank
of Nova Scotia ("BNS"), as Administrative Agent, Co-Lead Arranger and
Co-Bookrunner, Royal Bank of Canada ("RBC"), as Syndication Agent, Co-Lead
Arranger and Co-Bookrunner, The Bank of Montreal ("BMO") and National Bank of
Canada ("NBC"), as Co-Documentation Agents, and BNS, RBC, BMO, NBC, The
Toronto-Dominion Bank and Alberta Treasury Branches, as Lenders, and the other
Lenders which from time to time become a party thereto.


Capitalized terms used in this Notice and not otherwise defined have the
meanings given in the Credit Agreement.


The Borrower hereby confirms that:


(a)
it intends to repay the following Bankers' Acceptances or Discount Note, as the
case may be, on the current maturity date:



(i)
aggregate face amount - $_____;



(ii)
current maturity date _____;



(b)
the following Bankers' Acceptances or Discount Note, as the case may be, are to
be rolled over in accordance with the Credit Agreement by the issuance of new
Bankers' Acceptances or Discount Note on the current maturity date specified
below:



(i)
aggregate face amount of maturing Bankers' Acceptances or Discount Note -
$_____;



(ii)    current maturity date - _____;


(iii)    new aggregate face amount - $_____;


(iv)    new contract period - _____; and


(v)    new maturity date - _____.

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




The Borrower hereby represents and warrants that the conditions contained in the
Credit
Agreement have been satisfied and will be satisfied as of the date hereof and
before and after
giving effect to such roll over on the applicable roll over date.


DATED this _day _____ , 201_.




ALTALINK MANAGEMENT LTD., as
general partner of ALTALINK, L.P.


By: _______________________________
Name:
    Title:
By: _______________________________
    Name:
    Title:
I/We have the authority to bind the Partnership.









LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




SCHEDULE 2(C)
CONVERSION OPTION NOTICE


The Bank of Nova Scotia
Global Wholesale Services
720 King Street West
2nd Floor
Toronto, ON M5V 2T3


Attention:    John Hall, Director, Loan Operations
Facsimile:    (416) 866-5991


The Lenders under the Credit Agreement


Dear Sirs/Mesdames:


We refer to Section 2.4 of the Third Amended and Restated Credit Agreement made
as of December 19,
2013, as amended, restated or replaced from time to time (the "Credit
Agreement")between AltaLink, L.P., AltaLink Management Ltd., The Bank of Nova
Scotia ("BNS"), as Administrative Agent, Co-Lead Arranger and Co-Bookrunner,
Royal Bank of Canada ("RBC"), as Syndication Agent, Co-Lead Arranger and
Co-Bookrunner, The Bank of Montreal ("BMO") and National Bank of Canada ("NBC"),
as Co• Documentation Agents, and BNS, RBC, BMO, NBC, The Toronto-Dominion Bank
and Alberta Treasury Branches, as Lenders, and the other Lenders which from time
to time become a party thereto.


Capitalized terms used in this Notice and not otherwise defined have the
meanings given in the Credit
Agreement.


Pursuant to the Credit Agreement, we hereby give notice of our irrevocable
request for a conversion of Advances in the amount of $_____ outstanding by way
of [insert type of loan] into corresponding Borrowings by way of [insert new
type of loan] on the_____day of_____, 201_. The contract period for the new
Bankers' Acceptances or Discount Note, as the case may be, shall be_____with a
new maturity date of , 201_.


The Borrower hereby represents and warrants that the conditions contained in the
Credit Agreement have been satisfied and will be satisfied as of the date hereof
and before and after giving effect to such conversion on the applicable
conversion date.


DATED this _day _____ , 201_.




ALTALINK MANAGEMENT LTD., as
general partner of ALTALINK, L.P.


By: _______________________________
Name:
Title:
By: _______________________________
Name:
Title:
I/We have the authority to bind the Partnership.

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




Schedule 3
NOTICE OF EXTENSION


The Bank of Nova Scotia
Scotia Capital - Global Loan Syndications Canada
40 King Street West
62nd Floor - Scotia Plaza
Toronto, ON MSW 2X6


Attention:    Head, Agency Services
Facsimile:    (416) 866-3329


Dear Sirs/Mesdames:


You are hereby notified that the undersigned wishes to extend the Maturity Date
for the Credit Facility for a three hundred and sixty-four (364) day period from
the date stipulated in your acceptance of this request. Capitalized terms used
in this Notice of Extension and not otherwise defined have the meanings given in
the Third Amended and Restated Credit Agreement made as of December 19, 2013,
between AltaLink, L.P., AltaLink Management Ltd., The Bank of Nova Scotia
("BNS"), as Administrative Agent, Co-Lead Arranger and Co-Bookrunner, Royal Bank
of Canada ("RBC"), as Syndication Agent, Co-Lead Arranger and Co-Bookrunner, The
Bank of Montreal ("BMO") and National Bank of Canada ("NBC"), as
Co-Documentation Agents, and BNS, RBC, BMO, NBC, The Toronto-Dominion Bank and
Alberta Treasury Branches, as Lenders, and the other Lenders which from time to
time become a party thereto.


DATED this _day _____ , 201_.




ALTALINK MANAGEMENT LTD., as
general partner of ALTALINK, L.P.


By: _______________________________
Name:
Title:
By: _______________________________
Name:
Title:
I/We have the authority to bind the Partnership.



LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




Schedule 4
ASSIGNMENT AGREEMENT


TO:        THE BANK OF NOVA SCOTIA ("BNS")


AND TO:    ALTALINK, L.P. (the "Borrower")


The Borrower has entered into the Third Amended and Restated Credit Agreement
made as of December 19, 2013, as amended, restated or replaced from time to
time, (the "Credit Agreement")between the Borrower, AltaLink Management Ltd.,
BNS, as Administrative Agent, Co-Lead Arranger and Co-Bookrunner, Royal Bank of
Canada ("RBC"), as Syndication Agent, Co-Lead Arranger and Co-Bookrunner, The
Bank of Montreal ("BMO") and National Bank of Canada ("NBC"), as
Co-Documentation Agents, and BNS, RBC, BMO, NBC, The Toronto-Dominion Bank and
Alberta Treasury Branches, as Lenders, and the other Lenders which from time to
time become a party thereto.


• (the "Assignee") wishes to acquire some of the rights of• (the "Assignor")
under the Credit Agreement and accordingly the Assignor and the Assignee furnish
this Assignment Agreement to the Borrower subject to the terms of the Credit
Agreement. Capitalized terms in this Assignment Agreement shall have the
meanings set out in the Credit Agreement.


1.
The Assignee acknowledges that it has received and reviewed a copy of the Credit
Agreement and further acknowledges the provisions of the Credit Agreement.



2.
The Assignor hereby sells, assigns and transfers to the Assignee an undivided •%
interest in the Credit Facility and the Credit Agreement so that the Assignor's
commitment will now be Cdn.$• and the Assignee's commitment will be Cdn.$•.



3.
The Assignee, by its execution and delivery of this Assignment Agreement, agrees
from and after the date hereof to be bound by and to perform all of the terms,
conditions and covenants of the Credit Agreement applicable to the Assignor, all
as if such Assignee had been an original party thereto. The Assignee will not
set off any amounts owing by the Borrower to such Assignee (other than pursuant
to this Assignment Agreement) against any amounts the Assignee is obliged to
advance under the Credit Agreement.



4.
Notices under the Credit Agreement shall be given to the Assignee at the
following address and facsimile number:



[Insert Address]


Attention: •
Facsimile: •


5.
The provisions hereof shall be binding upon the Assignee and the Assignor and
their respective successors and permitted assigns and shall enure to the benefit
of the Borrower and its successors and assigns.



6.
This Assignment Agreement shall be governed by and construed and interpreted in
accordance with the laws of the Province of Alberta and the laws of Canada
applicable therein.





- 2 -

LEGAL_1 :28825770.9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF the undersigned have caused this Assignment Agreement to be
duly executed this ___day of _____, 201__.






[NAME OF ASSIGNOR], as Assignor
By: _______________________________
Name:
Title:
By: _______________________________
Name:
Title:
I/We have the authority to bind the Partnership.


[NAME OF ASSIGNOR], as Assignor
By: _______________________________
Name:
Title:
By: _______________________________
Name:
Title:
I/We have the authority to bind the Partnership.





LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




- 3 -


The Bank of Nova Scotia, as Administrative Agent consents to the above
assignment.


THE BANK OF NOVA SCOTIA, as Administrative Agent


By: _______________________________
Name:
Title:
By: _______________________________
Name:
Title:



LEGAL_1 :28825770.9



--------------------------------------------------------------------------------


ACKNOWLEDGEMENT


ACKNOWLEDGED AND AGREED to this___day of_____, 201_.


ALTALINK MANAGEMENT LTD., as
general partner of ALTALINK, L.P.


By: _______________________________
Name:
Title:
By: _______________________________
Name:
Title:
I/We have the authority to bind the Partnership.













LEGAL_1 :28825770.9



--------------------------------------------------------------------------------




SCHEDULE 5
LENDERS






Lender
Amount of Commitment
The Bank of Nova Scotia
$
292,250,000.00


Royal Bank of Canada
$
292,250,000.00


The Bank of Montreal
$
240,750,000.00


The Toronto-Dominion Bank
$
189,000,000.00


National Bank of Canada
$
129,000,000.00


Alberta Treasury Branches
$
81,750,000.00








LEGAL_1 :28825770.9

